Exhibit 10.4

 

 

DOCUMENT PREPARED BY

AND WHEN RECORDED, RETURN TO:

Cadwalader, Wickersham & Taft LLP

227 West Trade Street, Suite 2400

Charlotte, North Carolina 28202

Attention: James P. Carroll, Esq.

 

 

 

 

 

 

[                                     ], as grantor     
                    (Individual Borrower) to [                            
                            ], as trustee                 (Trustee) for the
benefit of WELLS FARGO BANK, NATIONAL ASSOCIATION, as beneficiary on behalf of
each Lender                                       (Agent)   

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY

AGREEMENT AND FIXTURE FILING

  Dated:                 As of July 31, 2015  
Address:                                                      

 

 

 

 

 



--------------------------------------------------------------------------------

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY

AGREEMENT AND FIXTURE FILING

THIS DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING (this “Security Instrument”) is made as of this 31st day of July,
2015, by [                            ], a Delaware [                        ],
having its principal place of business at 17140 Bernardo Center Drive, Suite
300, San Diego, California 92128, as grantor (“Individual Borrower”), to
[                                  ] (“Trustee”), having an address at
[                                                ], as trustee, for the benefit
of WELLS FARGO BANK, NATIONAL ASSOCIATION, having an address at Wells Fargo
Center, 1901 Harrison Street, 2nd Floor, Oakland, California 94612, as
administrative agent (in such capacity, together with its successors and
assigns, “Agent”) for the benefit of the lenders party to the Loan Agreement (as
defined below) from time to time (individually and collectively as the context
may require, and together with such other co-lenders as may exist from time to
time, “Lender”).

W I T N E S S E T H:

WHEREAS, this Security Instrument is given to secure a loan (the “Loan”) in the
maximum aggregate principal sum of FOUR HUNDRED NINETY-FIVE MILLION FOUR HUNDRED
THIRTY-NINE THOUSAND AND No/100 DOLLARS ($495,439,000.00) advanced pursuant to
that certain Loan Agreement, dated as of the date hereof, between the parties
identified on the signature pages thereof, collectively as Borrower (each
individually or collectively as the context may require, “Borrower”), each
Lender and Agent (as the same may be amended, restated, replaced, supplemented,
renewed, extended or otherwise modified from time to time, the “Loan Agreement”)
and evidenced by the Note (as defined in the Loan Agreement);

WHEREAS, Individual Borrower desires to secure the payment of the Debt (as
defined in the Loan Agreement), which has an aggregate maximum principal amount
of $495,439,000.00 and the performance of all of the obligations of Borrower
under the Note, the Loan Agreement and the other Loan Documents (as herein
defined); and

WHEREAS, this Security Instrument is given pursuant to the Loan Agreement, and
payment, fulfillment, and performance by Borrower of its obligations thereunder
and under the other Loan Documents are secured hereby, and each and every term
and provision of the Loan Agreement, and the Note, including the rights,
remedies, obligations, covenants, conditions, agreements, indemnities,
representations and warranties of the parties therein, are intended to be, and
are hereby, secured by this Security Instrument (the Loan Agreement, the Note,
this Security Instrument and all other documents evidencing or securing the Debt
or executed or delivered in connection therewith, are hereinafter referred to
collectively as the “Loan Documents”).

NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this Security
Instrument:



--------------------------------------------------------------------------------

ARTICLE 1 - GRANTS OF SECURITY

Section 1.1      Property Mortgaged.        Individual Borrower does hereby
irrevocably grant, bargain, sell, pledge, assign, warrant, transfer and convey
to Trustee and its successors and assigns, in trust, with the power of sale, for
the benefit of Agent on behalf of each Lender, as beneficiary in trust and their
successors and assigns all of Individual Borrower’s right, title and interest in
and to the following property, rights, interests and estates, whether now owned
or hereafter acquired by Individual Borrower (collectively, the “Property”):

(a)        Land.   The real property described in Exhibit A attached hereto and
made a part hereof (the “Land”);

(b)        Additional Land.   All additional lands, estates and development
rights (to the extent assignable), in each instance, hereafter acquired by
Individual Borrower for use in connection with the Land and the development of
the Land and all additional lands and estates therein which may, from time to
time, by supplemental deed of trust or otherwise, be expressly made subject to
the lien of this Security Instrument;

(c)        Improvements.           The buildings, structures, fixtures,
additions, enlargements, extensions, modifications, repairs, replacements and
improvements now or hereafter erected or located on the Land (collectively, the
“Improvements”);

(d)        Easements.  All easements, rights-of-way or use, rights, strips and
gores of land, streets, ways, alleys, passages, sewer rights, water, water
courses, water rights and powers, air rights and development rights (to the
extent assignable), and all estates, rights, titles, interests, privileges,
liberties, servitudes, tenements, hereditaments and appurtenances of any nature
whatsoever, in any way now or hereafter belonging, relating or pertaining to the
Land and the Improvements and the reversions and remainders, and all land lying
in the bed of any street, road or avenue, opened or proposed, in front of or
adjoining the Land, to the center line thereof and all the estates, rights,
titles, interests, rights of dower, rights of curtesy, property, possession,
claim and demand whatsoever, both at law and in equity, of Individual Borrower
of, in and to the Land and the Improvements and every part and parcel thereof,
with the appurtenances thereto;

(e)        Equipment.   All “goods” and “equipment,” as such terms are defined
in Article 9 of the Uniform Commercial Code (hereinafter defined), now owned or
hereafter acquired by Individual Borrower, which is used at or in connection
with the Improvements or the Land or is located thereon or therein (including,
but not limited to, all machinery, equipment, furnishings, and electronic
data-processing and other office equipment now owned or hereafter acquired by
Individual Borrower and any and all additions, substitutions and replacements of
any of the foregoing), together with all attachments, components, parts,
equipment and accessories installed thereon or affixed thereto (collectively,
the “Equipment”). Notwithstanding the foregoing, Equipment shall not include any
property belonging to tenants under Leases (hereinafter defined) or guests or
invitees at the Property except to the extent that Individual Borrower shall
have any right or interest therein;

(f)        Fixtures.  All Equipment now owned, or the ownership of which is
hereafter acquired, by Individual Borrower which is so related to the Land and
Improvements

 

-2-



--------------------------------------------------------------------------------

forming part of the Property that it is deemed fixtures or real property under
the law of the particular state in which the Equipment is located, including,
without limitation, all building or construction materials intended for
construction, reconstruction, alteration or repair of or installation on the
Property, construction equipment, appliances, machinery, plant equipment,
fittings, apparatuses, fixtures and other items now or hereafter attached to,
installed in or used in connection with (temporarily or permanently) any of the
Improvements or the Land, including, but not limited to, engines, devices for
the operation of pumps, pipes, plumbing, cleaning, call and sprinkler systems,
fire extinguishing apparatuses and equipment, heating, ventilating, laundry,
incinerating, electrical, air conditioning and air cooling equipment and
systems, gas and electric machinery, appurtenances and equipment, pollution
control equipment, security systems, disposals, dishwashers, refrigerators and
ranges, recreational equipment and facilities of all kinds, and water, gas,
electrical, storm and sanitary sewer facilities, utility lines and equipment
(whether owned individually or jointly with others, and, if owned jointly, to
the extent of Individual Borrower’s interest therein) and all other utilities
whether or not situated in easements, all water tanks, water supply, water power
sites, fuel stations, fuel tanks, fuel supply, and all other structures,
together with all accessions, appurtenances, additions, replacements,
betterments and substitutions for any of the foregoing and the proceeds thereof
(collectively, the “Fixtures”; the Land, the Improvements and the Fixtures are
collectively referred to as the “Real Property”). Notwithstanding the foregoing,
“Fixtures” shall not include any property which tenants are entitled to remove
pursuant to Leases, except to the extent that Individual Borrower shall have any
right or interest therein;

(g)        Personal Property.    All furniture, furnishings, objects of art,
machinery, goods, tools, supplies, appliances, general intangibles, contract
rights, accounts, accounts receivable, franchises, licenses, certificates and
permits, and all other personal property of any kind or character whatsoever as
defined in and subject to the provisions of the Uniform Commercial Code, whether
tangible or intangible, other than Fixtures, which are now or hereafter owned by
Individual Borrower and which are located within or about the Land and the
Improvements, together with all accessories, replacements and substitutions
thereto or therefor and the proceeds thereof (collectively, the “Personal
Property”), and the right, title and interest of Individual Borrower in and to
any of the Personal Property which may be subject to any security interests, as
defined in the Uniform Commercial Code, as adopted and enacted by the state or
states where any of the Property is located (the “Uniform Commercial Code”),
superior in lien to the lien of this Security Instrument and all proceeds and
products of the above. Notwithstanding the foregoing, “Personal Property” shall
not include any personal property belonging to tenants under Leases or guests or
invitees at the Property (as hereinafter defined);

(h)        Leases and Rents.    All leases, subleases or subsubleases, lettings,
licenses, concessions or other agreements (whether written or oral) pursuant to
which any Person is granted a possessory interest in, or right to use or occupy
all or any portion of the Land and the Improvements, and every modification,
amendment or other agreement relating to such leases, subleases, subsubleases,
or other agreements entered into in connection with such leases, subleases,
subsubleases, or other agreements and every guarantee of the performance and
observance of the covenants, conditions and agreements to be performed and
observed by the other party thereto, heretofore or hereafter entered into
(collectively, the “Leases”), whether before or after the filing by or against
Individual Borrower of any petition for relief under 11 U.S.C. § 101 et seq., as
the same may be amended from time to time (the “Bankruptcy

 

-3-



--------------------------------------------------------------------------------

Code”) and all right, title and interest of Individual Borrower, its successors
and assigns therein and thereunder, including, without limitation, cash or
securities deposited thereunder to secure the performance by the lessees of
their obligations thereunder and all rents, additional rents, revenues, issues
and profits (including all oil and gas or other mineral royalties and bonuses)
from the Land and the Improvements whether paid or accruing before or after the
filing by or against Individual Borrower of any petition for relief under the
Bankruptcy Code (collectively, the “Rents”) and all proceeds, to the extent
assignable, from the sale or other disposition of the Leases and the right to
receive and apply the Rents to the payment of the Debt;

(i)        Condemnation Awards.   All Awards which may heretofore and hereafter
be made with respect to the Property, whether from the exercise of the right of
eminent domain (including, but not limited to, any transfer made in lieu of or
in anticipation of the exercise of the right), or for a change of grade, or for
any other injury to or decrease in the value of the Property;

(j)        Insurance Proceeds.    All Insurance Proceeds in respect of the
Property under any Policies covering the Property, including, without
limitation, the right to receive and apply the proceeds of any Policies,
judgments, or settlements made in lieu thereof, in connection with a Casualty to
the Property;

(k)        Tax Certiorari.     All refunds, rebates or credits in connection
with reduction in Taxes or Other Charges charged against the Property;

(l)         Conversion.  All proceeds of the conversion, voluntary or
involuntary, of any of the foregoing including, without limitation, Insurance
Proceeds and Awards, into cash or liquidation claims;

(m)        Rights.   The right, in the name and on behalf of Individual
Borrower, to appear in and defend any action or proceeding brought with respect
to the Property and to commence any action or proceeding to protect the interest
of Agent in the Property;

(n)        Agreements.      To the extent assignable, all agreements, contracts,
certificates, instruments, franchises, permits, licenses (to the extent
permitted by applicable law), plans, specifications and other documents, now or
hereafter entered into, and all rights therein and thereto, respecting or
pertaining to the use, occupation, construction, management or operation of the
Land and any part thereof and any Improvements or any business or activity
conducted on the Land and any part thereof and all right, title and interest of
Individual Borrower therein and thereunder, including, without limitation, the
right, upon the occurrence and during the continuation of an Event of Default
under the Loan Agreement, to receive and collect any sums payable to Individual
Borrower thereunder;

(o)        Trademarks.      To the extent assignable, all tradenames,
trademarks, servicemarks, logos, copyrights, goodwill, books and records and all
other general intangibles relating to or used in connection with the operation
of the Property;

(p)        Accounts.     All reserves, escrows and deposit accounts maintained
by Individual Borrower with respect to the Property, including, without
limitation, all accounts established or maintained pursuant to (i) the Cash
Management Agreement and (ii) the Lockbox Agreement; together with all deposits
or wire transfers made to such accounts and all cash,

 

-4-



--------------------------------------------------------------------------------

checks, drafts, certificates, securities, investment property, financial assets,
instruments and other property held therein from time to time and all proceeds,
products, distributions or dividends or substitutions thereon and thereof;

(q)        Letter of Credit.    All letter-of-credit rights (whether or not the
letter of credit is evidenced by a writing) Individual Borrower now has or
hereafter acquires relating to the properties, rights, titles and interests
referred to in this Section 1.1;

(r)        Tort Claims.   All commercial tort claims Individual Borrower now has
or hereafter acquires relating to the properties, rights, titles and interests
referred to in this Section 1.1;

(s)        Interest Rate Protection Agreement.        The Interest Rate
Protection Agreement, including, but not limited to, all “accounts”, “chattel
paper”, “general intangibles” and “investment property” (as such terms are
defined in the Uniform Commercial Code as from time to time in effect)
constituting or relating to the foregoing; and all products and proceeds of any
of the foregoing ; and

(t)        Other Rights.   Any and all other rights of Individual Borrower in
and to the items set forth in Subsections (a) through (s) above.

Section 1.2      Assignment of Rents.    Individual Borrower hereby absolutely
and unconditionally assigns to Agent, for the benefit of each Lender, and
Trustee all of Individual Borrower’s right, title and interest in and to all
current and future Leases and Rents; it being intended by Individual Borrower
that this assignment constitutes a present, absolute and irrevocable assignment
and not an assignment for additional security only. Nevertheless, subject to the
terms of the Cash Management Agreement and Section 7.1(h) of this Security
Instrument, Agent grants to Individual Borrower a revocable license to collect,
receive, use and enjoy the Rents and Individual Borrower shall hold the Rents,
or a portion thereof sufficient to discharge all current sums due on the Debt,
for use in the payment of such sums.

Section 1.3      Security Agreement.    This Security Instrument is both a real
property deed of trust and a “security agreement” within the meaning of the
Uniform Commercial Code. The Property includes both real and personal property
and all other rights and interests, whether tangible or intangible in nature, of
Individual Borrower in the Property. By executing and delivering this Security
Instrument, Individual Borrower hereby grants to Agent, for the benefit of each
Lender, and Trustee, in trust for the benefit of Lender, as security for the
Obligations (hereinafter defined), a security interest in the Fixtures
(including in any event all “fixtures” (as defined in Article 9 of the Uniform
Commercial Code) located on the Land), the Equipment and the Personal Property
and other property constituting the Property, whether now owned or hereafter
acquired, to the full extent that the Fixtures, the Equipment, the Personal
Property and such other property may be subject to the Uniform Commercial Code
(said portion of the Property so subject to the Uniform Commercial Code being
called the “Collateral”). If an Event of Default shall occur and be continuing,
Agent, in addition to any other rights and remedies which it may have, shall
have and may exercise immediately and without demand, any and all rights and
remedies granted to a secured party upon default under the Uniform Commercial
Code, including, without limiting the generality of the foregoing, the

 

-5-



--------------------------------------------------------------------------------

right to take possession of the Collateral or any part thereof, and to take such
other measures as Agent may deem necessary for the care, protection and
preservation of the Collateral. Upon request or demand of Agent after the
occurrence and during the continuance of an Event of Default, Individual
Borrower shall, at its expense, assemble the Collateral and make it available to
Agent at a convenient place (at the Land if tangible property) reasonably
acceptable to Agent. Individual Borrower shall pay to Agent within three
(3) Business Days after written demand therefor, any and all out of pocket
expenses, including reasonable third party legal expenses and attorneys’ fees of
outside counsel, incurred or paid by Agent in protecting its interest in the
Collateral and in enforcing its rights hereunder with respect to the Collateral
after the occurrence and during the continuance of an Event of Default. Any
notice of sale, disposition or other intended action by Agent with respect to
the Collateral sent to Individual Borrower in accordance with the provisions
hereof at least ten (10) business days prior to such action, shall, except as
otherwise provided by applicable law, constitute commercially reasonable notice
to Individual Borrower. The proceeds of any disposition of the Collateral, or
any part thereof, may, except as otherwise required by applicable law, be
applied by Agent to the payment of the Debt in such priority and proportions as
Agent in its discretion shall deem proper. Individual Borrower’s (debtor’s)
principal place of business is as set forth on page one hereof and the address
of Agent (secured party) is as set forth on page one hereof.

Section 1.4      Fixture Filing.      Certain of the Property is or will become
“fixtures” (as that term is defined in the Uniform Commercial Code) on the Land,
and this Security Instrument upon being filed for record in the real estate
records of the city or county wherein such fixtures are situated, shall operate
also as a financing statement filed as a fixture filing in accordance with the
applicable provisions of said Uniform Commercial Code upon such of the Property
that is or may become fixtures.

Individual Borrower hereby authorizes Agent at any time and from time to time to
file any initial financing statements, amendments thereto and continuation
statements as authorized by applicable law, as applicable to all or part of the
fixtures or Personal Property for purposes of evidencing the security interests
granted to Agent, for the benefit of each Lender, hereunder. For purposes of
such filings, Individual Borrower agrees to furnish any information requested by
Agent promptly upon request by Agent. Individual Borrower also ratifies its
authorization for Agent to have filed any like initial financing statements,
amendments thereto and continuation statements. Individual Borrower hereby
irrevocably constitutes and appoints Agent and any officer or agent of Agent,
with full power of substitution, as its true and lawful attorneys- in-fact with
full irrevocable power and authority in the place and stead of Individual
Borrower or in Individual Borrower’s own name to, upon the occurrence and during
the continuation of an Event of Default, execute in Individual Borrower’s name
any documents and otherwise to carry out the purposes of this Section 1.4, to
the extent that Individual Borrower’s authorization above is not sufficient. To
the extent permitted by law, Individual Borrower hereby ratifies all acts said
attorneys-in-fact shall lawfully do or cause to be done in the future by virtue
hereof. This power of attorney is coupled with an interest and shall be
irrevocable.

Section 1.5      Pledges of Monies Held.  Individual Borrower hereby pledges to
Agent, for the benefit of each Lender, any and all monies now or hereafter held
by Agent or on behalf of Agent or Lender, including, without limitation, any
sums deposited in the Lockbox Account, the Cash Management Account, the Reserve
Funds and Net Proceeds, as additional security for the Obligations until
expended or applied as provided in this Security Instrument.

 

-6-



--------------------------------------------------------------------------------

CONDITIONS TO GRANT

TO HAVE AND TO HOLD the above granted and described Property unto Trustee for
and on behalf of Agent, for the benefit of each Lender, and to the use and
benefit of Agent, on behalf of each Lender, and Trustee and their respective
successors and assigns, forever, pursuant to the terms and conditions set forth
herein and in the Loan Documents;

IN TRUST, WITH POWER OF SALE, to secure payment to Agent, for the ratable
benefit of each Lender, of the Obligations at the time and in the manner
provided for its payment in the Loan Agreement, the Note and in this Security
Instrument.

PROVIDED, HOWEVER, these presents are upon the express condition that, if
Borrower shall pay to Lender the Debt at the time and in the manner provided in
the Note, the Loan Agreement and this Security Instrument, shall perform the
Other Obligations (hereinafter defined) as set forth in this Security Instrument
and shall abide by and comply with each and every covenant and condition set
forth herein and in the Note, the Loan Agreement and the other Loan Documents,
these presents and the estate hereby granted shall cease, terminate and be void;
provided, however, that Individual Borrower’s obligation to indemnify and hold
harmless Agent and Lender pursuant to the provisions hereof shall survive any
such payment or release except as set forth in the last sentence of Section 9.5.

ARTICLE 2 - DEBT AND OBLIGATIONS SECURED

Section 2.1      Debt.     This Security Instrument and the grants, assignments
and transfers made in Article 1 are given for the purpose of securing the Debt.

Section 2.2      Other Obligations.     This Security Instrument and the grants,
assignments and transfers made in Article 1 are also given for the purpose of
securing the following the amount of which, together with the Debt, does not
exceed Four Hundred Ninety-Five Million Four Hundred Thirty-Nine Thousand and
No/100 Dollars ($495,439,000.00) in the aggregate principal amount
(collectively, the “Other Obligations”):

(a)        the payment of all amounts due and owing to Agent under the Loan
Agreement;

(b)        the performance of all other obligations of Individual Borrower
contained herein;

(c)        the performance of each obligation of Borrower contained in the Loan
Agreement and any other Loan Document; and

(d)        the performance of each obligation of Borrower contained in any
renewal, extension, amendment, modification, consolidation, change of, or
substitution or replacement for, all or any part of the Note, the Loan Agreement
or any other Loan Document.

 

-7-



--------------------------------------------------------------------------------

Section 2.3      Debt and Other Obligations.   The obligations for the payment
of the Debt and the performance of the Other Obligations shall be referred to
collectively herein as the “Obligations.”

ARTICLE 3 - INDIVIDUAL BORROWER COVENANTS

Individual Borrower covenants and agrees that:

Section 3.1      Payment of Debt.   Individual Borrower will pay, or cause to be
paid, the Debt at the time and in the manner provided in the Loan Agreement, the
Note and this Security Instrument.

Section 3.2      Incorporation by Reference.   All the covenants, conditions and
agreements contained in (a) the Loan Agreement, (b) the Note and (c) all and any
of the other Loan Documents, are hereby made a part of this Security Instrument
to the same extent and with the same force as if fully set forth herein.

Section 3.3      Insurance.    Individual Borrower shall obtain and maintain, or
cause to be maintained, in full force and effect at all times insurance with
respect to Individual Borrower and the Property as required pursuant to the Loan
Agreement.

Section 3.4      Maintenance of Property.   Individual Borrower shall cause the
Property to be maintained in a good and safe condition and repair, in all
material respects, normal wear and tear excepted. The Improvements, the
Fixtures, the Equipment and the Personal Property shall not be removed,
demolished or materially altered (except for normal replacement of the Fixtures,
the Equipment or the Personal Property, tenant finish and refurbishment of the
Improvements) without the consent of Agent or as otherwise permitted pursuant to
the Loan Agreement. Individual Borrower shall promptly repair, replace or
rebuild any part of the Property which may be destroyed by any Casualty or
become damaged, worn or dilapidated, and shall complete and pay for any
structure at any time in the process of construction or repair on the Land in
each case as, and to the extent, provided for and governed by the provisions of
the Loan Agreement.

Section 3.5      Waste.     Individual Borrower shall not commit or suffer any
material waste of the Property or make any change in the use of the Property
which reasonably might be expected to materially increase the risk of fire or
other hazard arising out of the operation of the Property, or take any action
that reasonably might be expected to invalidate or allow the cancellation of any
Policy, or do or permit to be done thereon anything that reasonably might be
expected to in any way materially impair the security of this Security
Instrument. Individual Borrower will not, without the prior written consent of
Agent, permit any drilling or exploration for or extraction, removal, or
production of any minerals from the surface or the subsurface of the Land,
regardless of the depth thereof or the method of mining or extraction thereof.

Section 3.6      Payment for Labor and Materials.  (a) Subject to Section 3.6(b)
hereof, Individual Borrower will promptly pay or cause to be paid when due all
bills and costs for labor, materials, and specifically fabricated materials
(“Labor and Material Costs”)

 

-8-



--------------------------------------------------------------------------------

incurred in connection with the Property and not permit to exist beyond the due
date thereof in respect of the Property or any part thereof any lien or security
interest, even though inferior to the liens and the security interests hereof,
and in any event never permit to be created or exist in respect of the Property
or any part thereof any other or additional lien or security interest other than
the liens or security interests hereof except for the Permitted Encumbrances.

(b)        After prior written notice to Agent, Individual Borrower, at its own
expense, may contest by appropriate legal proceeding, promptly initiated and
conducted in good faith and with due diligence, the amount or validity or
application in whole or in part of any of the Labor and Material Costs, provided
that (i) no Event of Default has occurred and is continuing under the Loan
Agreement, the Note, this Security Instrument or any of the other Loan
Documents, (ii) Individual Borrower is permitted to do so under the provisions
of any other mortgage, deed of trust or deed to secure debt affecting the
Property, (iii) such proceeding shall suspend the collection of the Labor and
Material Costs from Individual Borrower and from the Property or Individual
Borrower shall have paid all of the Labor and Material Costs under protest,
(iv) such proceeding shall be permitted under and be conducted in accordance
with the provisions of any other instrument to which Individual Borrower is
subject and shall not constitute a default thereunder, (v) neither the Property
nor any part thereof or interest therein will be in danger of being sold,
forfeited, terminated, canceled or lost, and (vi) Individual Borrower shall have
furnished the security as may be required in the proceeding, or as may be
reasonably requested by Agent, to insure the payment of any contested Labor and
Material Costs, together with all interest and penalties thereon.

Section 3.7      Performance of Other Agreements.   Individual Borrower shall
observe and perform each and every term, covenant and provision to be observed
or performed by Individual Borrower pursuant to the Loan Agreement, any other
Loan Document and any other agreement or recorded instrument affecting or
pertaining to the Property and any amendments, modifications or changes thereto.

Section 3.8      Change of Name, Identity or Structure.   Individual Borrower
shall not change Individual Borrower’s name, identity (including its trade name
or names) or, if not an individual, Individual Borrower’s corporate, partnership
or other structure without notifying Agent of such change in writing at least
thirty (30) days prior to the effective date of such change and, in the case of
a change in Individual Borrower’s structure, without first obtaining the prior
written consent of Agent, except as otherwise permitted pursuant to
Section 5.2.10 of the Loan Agreement. Individual Borrower shall execute and
deliver to Agent, prior to or contemporaneously with the effective date of any
such change, any financing statement or financing statement change required by
Agent to establish or maintain the validity, perfection and priority of the
security interest granted herein. At the request of Agent, Individual Borrower
shall execute a certificate in form satisfactory to Agent listing the trade
names under which Individual Borrower intends to operate the Property, and
representing and warranting that Individual Borrower does business under no
other trade name with respect to the Property.

Section 3.9      Title.   Individual Borrower has good and insurable fee simple
title to the real property comprising part of the Property and good title to the
balance of such Property, free and clear of all Liens whatsoever except the
Permitted Encumbrances, such other Liens as are permitted pursuant to the Loan
Documents and the Liens created by the Loan

 

-9-



--------------------------------------------------------------------------------

Documents. This Security Instrument, when properly recorded in the appropriate
records, together with any Uniform Commercial Code financing statements required
to be filed in connection therewith, will create (a) a valid, perfected first
priority Lien on the Property, subject only to Permitted Encumbrances and the
Liens created by the Loan Documents and (b) perfected security interests in and
to, and perfected collateral assignments of, all personalty (including the
Leases), all in accordance with the terms thereof, in each case subject only to
any applicable Permitted Encumbrances, such other Liens as are permitted
pursuant to the Loan Documents and the Liens created by the Loan Documents. To
Borrower’s knowledge, except as otherwise disclosed in the Title Insurance
Policy or set forth in the schedules to the Loan Agreement, there are no claims
for payment for work, labor or materials affecting the Property which are past
due and are or may become a Lien prior to, or of equal priority with, the Liens
created by the Loan Documents unless such claims for payments are being
contested in accordance with the terms and conditions of the Loan Agreement or
this Security Instrument.

Section 3.10      Letter of Credit Rights.   If Individual Borrower is at any
time a beneficiary under a letter of credit relating to (i) any Major Lease or
(ii) during the continuance of an Event of Default, any other lease or any of
the properties, rights, titles and interests referenced in Section 1.1 of this
Security Instrument now or hereafter issued in favor of Individual Borrower,
then Individual Borrower shall promptly notify Agent thereof and, at the request
and option of Agent, Individual Borrower shall use commercially reasonable
efforts to, pursuant to an agreement in form and substance reasonably
satisfactory to Agent, either (i) arrange for the issuer and any confirmer of
such letter of credit to consent to an assignment to Agent, for the benefit of
each Lender, of the proceeds of any drawing under the letter of credit or
(ii) arrange for Agent, for the benefit of each Lender, to become the transferee
beneficiary of the letter of credit, with Agent agreeing, in each case that the
proceeds of any drawing under the letter of credit are to be applied as provided
in Section 7.2 of this Security Instrument.

ARTICLE 4 - OBLIGATIONS AND RELIANCES

Section 4.1      Relationship of Individual Borrower and Agent.       The
relationship between Individual Borrower (or any other Borrower) and Agent is
solely that of debtor and creditor, and Agent has no fiduciary or other special
relationship with Individual Borrower (or any other Borrower), and no term or
condition of the Loan Agreement, the Note, this Security Instrument and the
other Loan Documents shall be construed so as to deem the relationship between
Individual Borrower (or any other Borrower) and Agent to be other than that of
debtor and creditor.

Section 4.2      No Reliance on Agent.  The general partners, members,
principals and (if Individual Borrower is a trust) beneficial owners and
affiliates of Individual Borrower are experienced in the ownership and operation
of properties similar to the Property, and Individual Borrower and Agent are
relying solely upon such expertise and business plan in connection with the
ownership and operation of the Property. Neither Individual Borrower nor any
other Borrower is relying on Agent’s expertise, business acumen or advice in
connection with the Property.

Section 4.3      No Agent Obligations.    (a) Notwithstanding the provisions of
Subsections 1.1(h) and (n) or Section 1.2, Agent is not undertaking the
performance of (i) any obligations under the Leases; or (ii) any obligations
with respect to such agreements, contracts, certificates, instruments,
franchises, permits, trademarks, licenses and other documents.

 

-10-



--------------------------------------------------------------------------------

(b)        By accepting or approving anything required to be observed, performed
or fulfilled or to be given to Agent pursuant to this Security Instrument, the
Loan Agreement, the Note or the other Loan Documents, including, without
limitation, any Officer’s Certificate, balance sheet, statement of profit and
loss or other financial statement, survey, appraisal, or Policy, Agent shall not
be deemed to have warranted, consented to, or affirmed the sufficiency, the
legality or effectiveness of same, and such acceptance or approval thereof shall
not constitute any warranty or affirmation with respect thereto by Agent.

Section 4.4      Reliance.  Individual Borrower recognizes and acknowledges that
in accepting the Loan Agreement, the Note, this Security Instrument and the
other Loan Documents, Agent and Lender are expressly and primarily relying on
the truth and accuracy of the warranties and representations set forth in
Section 4.1 of the Loan Agreement without any obligation to investigate the
Property and notwithstanding any investigation of the Property by Agent; that
such reliance existed on the part of Agent and Lender prior to the date hereof,
that the warranties and representations are a material inducement to Lender in
making the Loan; and that Lender would not be willing to make the Loan and
accept this Security Instrument in the absence of the warranties and
representations as set forth in Section 4.1 of the Loan Agreement.

ARTICLE 5 - FURTHER ASSURANCES

Section 5.1      Recording of Security Instrument, etc.    Individual Borrower
forthwith upon the execution and delivery of this Security Instrument and
thereafter, from time to time, will cause this Security Instrument and any of
the other Loan Documents creating a Lien or security interest or evidencing the
Lien hereof upon the Property and each instrument of further assurance to be
filed, registered or recorded in such manner and in such places as may be
required by any present or future law in order to publish notice of and fully to
protect and perfect the Lien or security interest hereof upon, and the interest
of Agent in, the Property. Individual Borrower will pay all taxes, filing,
registration or recording fees, and all expenses incident to the preparation,
execution, acknowledgment and/or recording of the Note, this Security
Instrument, the other Loan Documents, any note, deed of trust or mortgage
supplemental hereto, any security instrument with respect to the Property and
any instrument of further assurance, and any modification or amendment of the
foregoing documents, and all federal, state, county and municipal taxes, duties,
imposts, assessments and charges arising out of or in connection with the
execution and delivery of this Security Instrument, any deed of trust or
mortgage supplemental hereto, any security instrument with respect to the
Property or any instrument of further assurance, and any modification or
amendment of the foregoing documents, except where prohibited by law so to do.

Section 5.2     Further Acts, etc.     Individual Borrower will, at the cost of
Individual Borrower, and without expense to Agent, do, execute, acknowledge and
deliver all further acts, deeds, conveyances, deeds of trust, mortgages,
assignments, notices of assignments, transfers and assurances as Agent or
Trustee shall, from time to time, reasonably require, for the better assuring,
conveying, assigning, transferring, and confirming unto Agent the property and
rights hereby mortgaged, deeded, granted, bargained, sold, conveyed, confirmed,
pledged,

 

-11-



--------------------------------------------------------------------------------

assigned, warranted and transferred or intended now or hereafter so to be, or
which Individual Borrower may be or may hereafter become bound to convey or
assign to Trustee or Agent, for the benefit of each Lender, or for carrying out
the intention or facilitating the performance of the terms of this Security
Instrument or for filing, registering or recording this Security Instrument, or
for complying with all Legal Requirements. Individual Borrower, on written
demand, will execute and deliver, and in the event it shall fail to so execute
and deliver, hereby authorizes Agent to execute in the name of Individual
Borrower or without the signature of Individual Borrower to the extent Agent may
lawfully do so, one or more financing statements to evidence more effectively
the security interest of Agent in the Property. Such financing statements may
describe the collateral in the same manner as described in this Security
Instrument or may contain an indication or description of collateral that
describes such property in any other manner, including, without limitation, all
assets of the Individual Borrower, as the Agent may determine, in its sole
discretion, is necessary or prudent to ensure the perfection of the security
instrument in the collateral granted to the Agent, for the benefit of each
Lender, in connection herewith. Individual Borrower grants to Agent an
irrevocable power of attorney coupled with an interest for the purpose of
exercising and perfecting any and all rights and remedies available to Agent at
law and in equity upon the occurrence, and during the continuance of an Event of
Default, including without limitation such rights and remedies available to
Agent pursuant to this Section 5.2. Notwithstanding anything to the contrary
contained in the immediately preceding sentence, Agent shall not execute any
documents as attorney-in-fact for Individual Borrower unless (a) Individual
Borrower shall have failed or refused to execute the same within five
(5) Business Days after Agent shall have given notice requesting execution
thereof, or (b) an Event of Default has occurred and is continuing and in
Agent’s good faith determination it would be materially prejudiced by the delay
involved in making such request.

Section 5.3      Changes in Tax, Debt, Credit and Documentary Stamp
Laws.  (a) If any law is enacted or adopted or amended after the date of this
Security Instrument which deducts the Debt from the value of the Property for
the purpose of taxation or which imposes a tax, either directly or indirectly,
on the Debt or Agent’s interest in the Property, Individual Borrower will pay
the tax, with interest and penalties thereon, if any (provided that nothing
hereunder shall require Individual Borrower to pay any income tax imposed on
Agent by reason of its interest in the Property). If Agent is advised in writing
by counsel chosen by it that the payment of tax by Individual Borrower and/or
Borrower would be unlawful or taxable to Agent or unenforceable or provide the
basis for a defense of usury then Agent shall have the option by written notice
of not less than one hundred eighty (180) days to declare the Debt immediately
due and payable, provided, however, no Spread Maintenance Premium or penalty
shall be due or payable in connection therewith and, provided further, that
Agent shall not exercise such option if, within one hundred eighty (180) days of
receipt by Individual Borrower of such written notice, Individual Borrower shall
prepay the outstanding principal balance of the Loan in an amount equal to the
Release Amount for the Property and otherwise in accordance with the terms and
conditions of Section 2.6 of the Loan Agreement (provided that
Section 2.6.1(a)(iv) shall not be applicable). No Spread Maintenance Premium or
penalty shall be due or payable in connection with the foregoing prepayment, but
if such prepayment of the Loan occurs on a day that is not a Payment Date, the
Debt shall include all amounts of interest which would have accrued on the
amount of the Loan to be paid through and including the last day of the Accrual
Period related to the Payment Date next occurring following the date of such
prepayment of the Loan, or, if such prepayment of the Loan occurs on a Payment
Date, the Debt shall include all amounts of accrued and unpaid interest through
and including the last day of the Accrual Period related to such Payment Date.

 

-12-



--------------------------------------------------------------------------------

(b)        Individual Borrower will not claim or demand or be entitled to any
credit or credits on account of the Debt for any part of the Taxes or Other
Charges assessed against the Property, or any part thereof, and no deduction
shall otherwise be made or claimed from the assessed value of the Property, or
any part thereof, for real estate tax purposes by reason of this Security
Instrument or the Debt. If such claim, credit or deduction shall be required by
law, Agent shall have the option, by written notice of not less than one hundred
eighty (180) days, to declare the Debt immediately due and payable provided,
however, no Spread Maintenance Premium or penalty shall be due or payable in
connection therewith and, provided further, that Agent shall not exercise such
option if, within one hundred eighty (180) days of receipt by Individual
Borrower of such written notice, Individual Borrower shall prepay the
outstanding principal balance of the Loan in an amount equal to the Release
Amount for the Property and otherwise in accordance with the terms and
conditions of Section 2.6 of the Loan Agreement (provided that
Section 2.6.1(a)(iv) shall not be applicable). No Spread Maintenance Premium or
penalty shall be due or payable in connection with the foregoing prepayment, but
if such prepayment of the Loan occurs on a day that is not a Payment Date, the
Debt shall include all amounts of interest which would have accrued on the
amount of the Loan to be paid through and including the last day of the Accrual
Period related to the Payment Date next occurring following the date of such
prepayment of the Loan, or, if such prepayment of the Loan occurs on a Payment
Date, the Debt shall include all amounts of accrued and unpaid interest through
and including the last day of the Accrual Period related to such Payment Date.

(c)        If at any time the United States of America, any State thereof or any
subdivision of any such State shall require revenue or other stamps to be
affixed to the Note, this Security Instrument, or any of the other Loan
Documents or impose any other tax or charge on the same, Individual Borrower
will pay for the same, with interest and penalties thereon, if any, provided
that Individual Borrower will have the right to contest such amounts in
accordance with the terms and conditions of the Loan Agreement.

Section 5.4     Severing of Mortgage.    This Security Instrument and the Note
shall, at any time until the same shall be fully paid and satisfied, at the sole
election of Agent and at Agent’s expense, be severed into two or more notes and
two or more security instruments in such denominations as Agent shall determine
in its sole discretion, each of which shall cover all or a portion of the
Property to be more particularly described therein, provided that such severance
does not increase, other than a de minimis amount, the obligations of Individual
Borrower under the Loan Documents or diminish, other than a de minimis amount,
any of the rights of Individual Borrower under the Loan Documents. To that end,
Individual Borrower, upon written request of Agent and at Agent’s sole cost and
expense, shall execute, acknowledge and deliver to Agent and/or its designee or
designees, substitute notes and security instruments in such principal amounts,
aggregating not more than the then unpaid principal amount of this Security
Instrument, and containing terms, provisions and clauses substantially the same
as those contained herein and in the Note, and such other documents and
instruments as may be required by Agent. The provisions of this Section 5.4 are
subject to the provisions of the Loan Agreement.

 

-13-



--------------------------------------------------------------------------------

Section 5.5      Replacement Documents.    Upon receipt of an affidavit of an
officer of Agent as to the loss, theft, destruction or mutilation of the Note or
any other Loan Document which is not of public record, and, in the case of any
such mutilation, upon surrender and cancellation of such Note or other Loan
Document, Individual Borrower will issue, in lieu thereof, a replacement Note or
other Loan Document to which it was originally a party, dated the date of such
lost, stolen, destroyed or mutilated Note or other Loan Document in the same
principal amount thereof and otherwise of like tenor.

ARTICLE 6 - DUE ON SALE/ENCUMBRANCE

Section 6.1      Lender Reliance.  Individual Borrower acknowledges that Lender
has examined and relied on the experience of Individual Borrower and its general
partners, members, principals and (if Individual Borrower is a trust) beneficial
owners in owning and operating properties such as the Property in agreeing to
make the Loan, and will continue to rely on Individual Borrower’s ownership of
the Property as a means of maintaining the value of the Property as security for
repayment of the Debt and the performance of the Other Obligations. Individual
Borrower acknowledges that Lender has a valid interest in maintaining the value
of the Property so as to ensure that should an Event of Default under the Loan
Agreement be continuing, Agent, for the ratable benefit of each Lender, can
recover the Debt by a sale of the Property.

Section 6.2      No Sale/Encumbrance.    Neither Individual Borrower nor any
Restricted Party shall Transfer the Property or any part thereof or any interest
therein or permit or suffer the Property or any part thereof or any interest
therein to be Transferred other than as expressly permitted pursuant to the
terms of the Loan Agreement.

ARTICLE 7 - RIGHTS AND REMEDIES UPON DEFAULT

Section 7.1       Remedies.    Upon the occurrence and during the continuance of
any Event of Default, Individual Borrower agrees that Agent may take such
action, without notice or demand, as it deems advisable to protect and enforce
its rights against Individual Borrower and in and to the Property, including,
but not limited to, the following actions, each of which may, to the extent
permitted under California law, be pursued concurrently or otherwise, at such
time and in such order as Agent may determine, in its sole discretion, without
impairing or otherwise affecting the other rights and remedies of Agent:

(a)        declare the entire unpaid Debt to be immediately due and payable;

(b)        institute proceedings, judicial or otherwise, for the complete
foreclosure of this Security Instrument under any applicable provision of law,
in which case the Property or any interest therein may be sold for cash or upon
credit in one or more parcels or in several interests or portions and in any
order or manner;

(c)        with or without entry, to the extent permitted and pursuant to the
procedures provided by applicable law, institute proceedings for the partial
foreclosure of this Security Instrument for the portion of the Debt then due and
payable, subject to the continuing lien and security interest of this Security
Instrument for the balance of the Debt not then due, unimpaired and without loss
of priority;

 

-14-



--------------------------------------------------------------------------------

(d)        sell for cash or upon credit the Property or any part thereof and all
estate, claim, demand, right, title and interest of Individual Borrower therein
and rights of redemption thereof, pursuant to power of sale (if applicable under
the laws of the State in which the Property is located), or otherwise, at one or
more sales, as an entirety or in parcels, at such time and place, upon such
terms and after such notice thereof as may be required or permitted by law;

(e)        institute an action, suit or proceeding in equity for the specific
performance of any covenant, condition or agreement contained herein, in the
Note, the Loan Agreement or in the other Loan Documents;

(f)        recover judgment on the Note either before, during or after any
proceedings for the enforcement of this Security Instrument or the other Loan
Documents;

(g)        apply for the appointment of a receiver, trustee, liquidator or
conservator of the Property, without notice and without regard for the adequacy
of the security for the Debt and without regard for the solvency of Individual
Borrower and/or any other Borrower, any guarantor or indemnitor with respect to
the Loan or of any Person liable for the payment of the Debt;

(h)        the license granted to Individual Borrower under Section 1.2 hereof
shall automatically be revoked and Agent may, subject to compliance with
applicable California law, enter into or upon the Property, either personally or
by its agents, nominees or attorneys and dispossess Individual Borrower and its
agents and servants therefrom, without liability for trespass, damages or
otherwise and exclude Individual Borrower and its agents or servants wholly
therefrom, and take possession of all books, records and accounts relating
thereto and Individual Borrower agrees to surrender possession of the Property
and of such books, records and accounts to Agent upon demand, and thereupon
Agent may (i) use, operate, manage, control, insure, maintain, repair, restore
and otherwise deal with all and every part of the Property and conduct the
business thereat; (ii) complete any construction on the Property in such manner
and form as Agent deems advisable; (iii) make alterations, additions, renewals,
replacements and improvements to or on the Property; (iv) exercise all rights
and powers of Individual Borrower with respect to the Property, whether in the
name of Individual Borrower or otherwise, including, without limitation, the
right to make, cancel, enforce or modify Leases, obtain and evict tenants
(subject to any non-disturbance agreements that Agent may have entered into with
such tenants, if any), and demand, sue for, collect and receive all Rents;
(v) require Individual Borrower to pay monthly in advance to Agent, or any
receiver appointed to collect the Rents, the fair and reasonable rental value
for the use and occupation of such part of the Property as may be occupied by
Individual Borrower; (vi) require Individual Borrower to vacate and surrender
possession of the Property to Agent or to such receiver and, in default thereof,
Individual Borrower may be evicted by summary proceedings or otherwise; and
(vii) apply the receipts from the Property to the payment of the Debt, in such
order, priority and proportions as Agent shall deem appropriate in its sole
discretion after deducting therefrom all expenses (including reasonable
attorneys’ fees of outside counsel) incurred in connection with the aforesaid
operations and all amounts necessary to pay the Taxes, Other Charges, Insurance
Premiums and other expenses in connection with the Property, as well as just and
reasonable compensation for the services of Agent, its counsel, agents and
employees;

 

-15-



--------------------------------------------------------------------------------

(i)        exercise any and all rights and remedies granted to a secured party
upon default under the Uniform Commercial Code, including, without limiting the
generality of the foregoing: (i) the right to take possession of the Fixtures,
the Equipment, the Personal Property or any part thereof, and to take such other
measures as Agent may deem necessary for the care, protection and preservation
of the Fixtures, the Equipment, and the Personal Property, and (ii) request
Individual Borrower at its expense to assemble the Fixtures, the Equipment, and
the Personal Property and make it available to Agent at a convenient place
acceptable to Agent. Any notice of sale, disposition or other intended action by
Agent with respect to the Fixtures, the Equipment, the Personal Property sent to
Individual Borrower in accordance with the provisions hereof at least ten
(10) days prior to such action, shall constitute commercially reasonable notice
to Individual Borrower;

(j)        apply any sums then deposited or held in escrow or otherwise by or on
behalf of Agent in accordance with the terms of the Loan Agreement, this
Security Instrument or any other Loan Document to the payment of the following
items in any order in its sole discretion:

(i)        Taxes and Other Charges;

(ii)       Insurance Premiums;

(iii)      Interest on the unpaid principal balance of the Note;

(iv)      Amortization of the unpaid principal balance of the Note; or

(v)       All other sums payable pursuant to the Note, the Loan Agreement, this
Security Instrument and the other Loan Documents, including, without limitation,
advances made by Agent or Lender pursuant to the terms of this Security
Instrument;

(k)       pursue such other remedies as Agent may have under applicable law; or

(l)        apply the undisbursed balance of any Net Proceeds Deficiency deposit,
together with interest thereon, to the payment of the Debt in such order,
priority and proportions as Agent shall deem to be appropriate in its
discretion.

In the event of a sale under this Section 7.1, by foreclosure, power of sale (if
applicable under the laws of the State in which the Property is located) or
otherwise, of less than all of the Property, this Security Instrument shall
continue as a lien and security interest on the remaining portion of the
Property unimpaired and without loss of priority.

Section 7.2      Application of Proceeds.     Subject to the terms of the Loan
Agreement and applicable law, upon the occurrence and during the continuance of
an Event of Default, the purchase money, proceeds and avails of any disposition
of the Property, and or any part thereof, or any other sums collected by Agent
or Lender pursuant to the Note, this Security Instrument or the other Loan
Documents, may be applied by Agent to the payment of the Debt in such priority
and proportions as Agent in its discretion shall deem proper.

 

-16-



--------------------------------------------------------------------------------

Section 7.3      Right to Cure Defaults.    Upon the occurrence and during the
continuance of any Event of Default or if Individual Borrower or any other
Borrower fails to make any payment as herein provided or as provided in the Loan
Documents, Agent may remedy such Event of Default in such manner and to such
extent as Agent may deem necessary to protect the security hereof, but without
any obligation to do so and without notice to or demand on Individual Borrower
or any other Borrower, and without releasing Individual Borrower from any
obligation hereunder. Agent is authorized to enter upon the Property for such
purposes, or appear in, defend, or bring any action or proceeding to protect its
interest in the Property or to foreclose this Security Instrument or collect the
Debt, and the cost and expense thereof (including reasonable attorneys’ fees of
outside counsel to the extent permitted by law), with interest as provided in
this Section 7.3, shall constitute a portion of the Debt and shall be due and
payable to Agent upon written demand. All such costs and expenses incurred by
Agent in remedying such Event of Default or such failed payment or act or in
appearing in, defending, or bringing any such action or proceeding shall bear
interest at the Default Rate, for the period after notice from Agent that such
cost or expense was incurred to the date of payment to Agent. All such costs and
expenses incurred by Agent together with interest thereon calculated at the
Default Rate shall be deemed to constitute a portion of the Debt and be secured
by this Security Instrument and the other Loan Documents and shall be
immediately due and payable upon written demand by Agent therefor.

Section 7.4      Actions and Proceedings.     Subject to the terms of the Loan
Agreement, Agent or Trustee has the right to appear in and defend any action or
proceeding brought with respect to the Property and to bring any action or
proceeding, in the name and on behalf of Individual Borrower, which Agent, in
its discretion, decides should be brought to protect its interest in the
Property.

Section 7.5      Recovery of Sums Required to Be Paid.   Subject to the terms of
the Loan Agreement, Agent shall have the right from time to time to take action
to recover any sum or sums which constitute a part of the Debt as the same
become due, without regard to whether or not the balance of the Debt shall be
due, and without prejudice to the right of Agent or Trustee thereafter to bring
an action of foreclosure, or any other action, for a default or defaults by
Individual Borrower or any other Borrower existing at the time such earlier
action was commenced.

Section 7.6      Examination of Books and Records.   Subject to the terms of the
Loan Agreement, at reasonable times and upon reasonable prior notice, Agent, its
agents, accountants and attorneys shall have the right to examine the records,
books, management and other papers of Individual Borrower which reflect its
financial condition, at the Property or at any office regularly maintained by
Individual Borrower where the books and records are located. Agent and its
agents shall have the right to make copies and extracts from the foregoing
records and other papers. In addition, at reasonable times and upon reasonable
prior notice, but no more often than twice in any calendar year (unless there
shall occur an Event of Default, in which event the aforementioned limitation
shall no longer apply), Agent, its agents, accountants and attorneys shall have
the right to examine and audit the books and records of Individual Borrower

 

-17-



--------------------------------------------------------------------------------

pertaining to the income, expenses and operation of the Property during
reasonable business hours at any office of Individual Borrower (or of any other
Borrower) where the books and records are located. This Section 7.6 shall apply
throughout the term of the Note and without regard to whether an Event of
Default has occurred or is continuing.

Section 7.7      Other Rights, etc.   (a) The failure of Agent or Trustee to
insist upon strict performance of any term hereof shall not be deemed to be a
waiver of any term of this Security Instrument. Individual Borrower shall not be
relieved of Individual Borrower’s obligations hereunder by reason of (i) the
failure of Agent or Trustee to comply with any request of Individual Borrower,
any other Borrower or any guarantor or indemnitor with respect to the Loan to
take any action to foreclose this Security Instrument or otherwise enforce any
of the provisions hereof or of the Note or the other Loan Documents, (ii) the
release, regardless of consideration, of the whole or any part of the Property,
or of any person liable for the Debt or any portion thereof, or (iii) any
agreement or stipulation by Agent extending the time of payment or otherwise
modifying or supplementing the terms of the Note, this Security Instrument or
the other Loan Documents.

(b)        It is agreed that the risk of loss or damage to the Property is on
Individual Borrower, and Agent shall have no liability whatsoever for decline in
value of the Property, except arising solely as a result of Agent’s gross
negligence, willful misconduct, fraud or illegal acts, for failure to maintain
the Policies, or for failure to determine whether insurance in force is adequate
as to the amount of risks insured. Possession by Agent shall not be deemed an
election of judicial relief, if any such possession is requested or obtained,
with respect to any Property or collateral not in Agent’s possession.

(c)        During the continuance of an Event of Default, Agent may resort for
the payment of the Debt to any other security held by Agent in connection with
the Loan in such order and manner as Agent, in its discretion, may elect. During
the continuance of an Event of Default, Agent or Trustee may take action to
recover the Debt, or any portion thereof, or to enforce any covenant hereof
without prejudice to the right of Agent or Trustee thereafter to foreclose this
Security Instrument. The rights of Agent or Trustee under this Security
Instrument shall be separate, distinct and cumulative and none shall be given
effect to the exclusion of the others. No act of Agent or Trustee shall be
construed as an election to proceed under any one provision herein to the
exclusion of any other provision. Neither Agent nor Trustee shall be limited
exclusively to the rights and remedies herein stated but shall be entitled to
every right and remedy now or hereafter afforded at law or in equity.

Section 7.8      Right to Release Any Portion of the Property.   Subject to the
terms of the Loan Agreement, Agent may release any portion of the Property for
such consideration as Agent may require without, as to the remainder of the
Property, in any way impairing or affecting the lien or priority of this
Security Instrument, or improving the position of any subordinate lienholder
with respect thereto, except to the extent that the obligations hereunder shall
have been reduced by the actual monetary consideration, if any, received by
Agent for such release, and may accept by assignment, pledge or otherwise any
other property in place thereof as Agent may require without being accountable
for so doing to any other lienholder. This Security Instrument shall continue as
a lien and security interest in the remaining portion of the Property.

 

-18-



--------------------------------------------------------------------------------

Section 7.9      Violation of Laws.   Subject to the terms of the Loan
Agreement, if the Property is not in material compliance with Legal
Requirements, Agent may impose additional requirements upon Individual Borrower
in connection herewith including, without limitation, monetary reserves or
financial equivalents.

Section 7.10    Recourse and Choice of Remedies.    To the extent permitted
under California law, notwithstanding any other provision of this Security
Instrument or the Loan Agreement, including, without limitation, Section 9.2 of
the Loan Agreement, Agent and other Indemnified Parties (as hereinafter defined)
are entitled to enforce the obligations of Individual Borrower or any other
Borrower, any guarantor and indemnitor contained in Sections 8.2 and 8.3 herein
without first resorting to or exhausting any security or collateral and without
first having recourse to the Note or any of the Property, through foreclosure,
exercise of a power of sale, or acceptance of a deed in lieu of foreclosure or
otherwise, and upon the occurrence and during the continuation of an Event of
Default, in the event Agent commences a foreclosure action against the Property,
Agent and/or Trustee is entitled to pursue a deficiency judgment with respect to
such obligations against Individual Borrower (but not any partner, member,
shareholder, officer, director or agent of Individual Borrower), any other
Borrower, and any guarantor or indemnitor with respect to the Loan. The
provisions of Sections 8.2 and 8.3 herein are exceptions to any non-recourse or
exculpation provisions in the Loan Agreement, the Note, this Security Instrument
or the other Loan Documents, and Individual Borrower, any other Borrower and any
guarantor or indemnitor with respect to the Loan are fully and personally liable
for the obligations pursuant to Sections 8.2 and 8.3 herein. The liability of
Individual Borrower, any other Borrower, and any guarantor or indemnitor with
respect to the Loan pursuant to Sections 8.2 and 8.3 herein is not limited to
the original principal amount of the Note. Notwithstanding the foregoing, to the
extent permitted under California law, nothing herein shall inhibit or prevent
Agent or Trustee from foreclosing, or exercising a power of sale pursuant to
this Security Instrument or exercising any other rights and remedies pursuant to
the Loan Agreement, the Note, this Security Instrument and the other Loan
Documents, whether simultaneously with foreclosure proceedings or in any other
sequence. A separate action or actions may be brought and prosecuted against
Individual Borrower pursuant to Sections 8.2 and 8.3 herein, whether or not
action is brought against any other Borrower or other Person or whether or not
any other Borrower or other Person is joined in the action or actions. In
addition, Agent shall have the right but not the obligation to join and
participate in, as a party if it so elects, any administrative or judicial
proceedings or actions initiated in connection with any matter addressed in
Article 8 herein.

Section 7.11    Right of Entry.  Subject to the rights of Tenants, upon
reasonable prior written notice to Individual Borrower, Agent and its agents
shall have the right to enter and inspect the Property at all reasonable times
during the business day.

Section 7.12    Agent’s Remedies against Multiple Parcels.   The Debt and the
Obligations hereby secured are also secured by other properties, lots and
parcels (each an “Other Property” and collectively, the “Other Properties”)
covered by other mortgages, deeds of trust and deeds to secure debt (the “Other
Mortgages”) within and/or outside the state where the Property is located. If
this Security Instrument or any of the Other Mortgages is foreclosed upon, or if
judgment is entered upon any Obligations secured hereby, or if Agent exercises
its power of sale (if applicable under the laws of the State in which the
Property is located), execution may be

 

-19-



--------------------------------------------------------------------------------

made upon or Agent may exercise its remedies (including any power of sale (if
applicable under the laws of the State in which the applicable Other Property is
located)) against any one or more of the Other Properties and not upon the other
Other Properties, or upon all of such Other Properties, either together or
separately, and at different times or at the same time, and the exercise of such
remedies, execution sales or sales under the power of sale herein granted (if
applicable under the laws of the state in which the Property is located) may
likewise be conducted separately or concurrently, in each case at Agent’s
election. No event of enforcement taking place against any Other Property, and
no failure to prosecute any such other enforcement, shall in any way stay,
preclude or bar enforcement of this Security Instrument, and Agent may pursue
any or all of Agent’s rights and remedies under this Security Instrument until
the Debt and the Obligations are paid and discharged in full.

ARTICLE 8 - INDEMNIFICATION

Section 8.1      General Indemnification.    Except to the extent caused by the
gross negligence, fraud, illegal acts or willful misconduct of the Indemnified
Parties (defined below), Individual Borrower shall, at its sole cost and
expense, protect, defend, indemnify, release and hold harmless the Indemnified
Parties (hereinafter defined), from and against any and all claims, suits,
liabilities (including, without limitation, strict liabilities), actions,
proceedings, obligations, debts, damages, losses, costs, expenses, fines,
penalties, charges, fees, expenses, judgments, awards, amounts paid in
settlement, punitive damages, foreseeable damages, of whatever kind or nature
(including, but not limited, to reasonable attorneys’ fees of outside counsel
and other costs of defense) (collectively, the “Losses”) imposed upon or
incurred by or asserted against any Indemnified Parties and directly or
indirectly arising out of or in any way relating to any one or more of the
following: (a) ownership of this Security Instrument, the Property or any
interest therein or receipt of any Rents; (b) any amendment to, or restructuring
of, the Debt, the Note, the Loan Agreement, this Security Instrument, or any
other Loan Documents, each to the extent required or requested by Borrower;
(c) any and all lawful action that may be taken by Agent in connection with the
enforcement of the provisions of this Security Instrument, the Loan Agreement,
the Note or any of the other Loan Documents, whether or not suit is filed in
connection with same, or in connection with Individual Borrower, any other
Borrower, any guarantor or indemnitor and/or any partner, joint venturer or
shareholder thereof becoming a party to a voluntary or involuntary federal or
state bankruptcy, insolvency or similar proceeding; (d) any accident, injury to,
or death of, persons or loss of or damage to property occurring in, on or about
the Property or any part thereof or on the adjoining sidewalks, curbs, adjacent
property or adjacent parking areas, streets or ways; (e) any use, nonuse or
condition in, on or about the Property or any part thereof or on the adjoining
sidewalks, curbs, adjacent property or adjacent parking areas, streets or ways;
(f) any failure on the part of Individual Borrower or any other Borrower to
perform or be in compliance with any of the terms of this Security Instrument,
the Note, the Loan Agreement or any of the other Loan Documents; (g) performance
of any labor or services or the furnishing of any materials or other property in
respect of the Property or any part thereof; (h) the failure of any Borrower or
Person to file timely with the Internal Revenue Service an accurate Form 1099-B,
Statement for Recipients of Proceeds from Real Estate, Broker and Barter
Exchange Transactions, which may be required in connection with this Security
Instrument, or to supply a copy thereof in a timely fashion to the recipient of
the proceeds of the transaction in connection with which this Security
Instrument is

 

-20-



--------------------------------------------------------------------------------

made; (i) any failure of the Property to be in compliance with any Legal
Requirements; (j) the enforcement by any Indemnified Party of the provisions of
this Article 8; (k) any and all claims and demands whatsoever which may be
asserted against Agent by reason of any alleged obligations or undertakings on
its part to perform or discharge any of the terms, covenants, or agreements
contained in any Lease; (l) the payment of any commission, charge or brokerage
fee to anyone claiming through Individual Borrower or any other Borrower which
may be payable in connection with the funding of the Loan; or (m) any
misrepresentation made by Individual Borrower or any other Borrower in this
Security Instrument or any other Loan Document, in each case except to the
extent such Losses were caused solely as a result of the gross negligence,
fraud, illegal acts or willful misconduct of any Indemnified Party. The
foregoing indemnification shall not cover liability incurred in connection with
a Secondary Market Transaction except as provided in the Loan Agreement. Any
amounts payable to Agent by reason of the application of this Section 8.1 shall
become immediately due and payable and shall bear interest at the Default Rate
from the date loss or damage is sustained by Agent until paid. For purposes of
this Article 8, the term “Indemnified Parties” means Agent, Lender and Trustee
and any Person who is or will have been involved in the origination of the Loan,
any Person who is or will have been involved in the servicing of the Loan, any
Person in whose name the encumbrance created by this Security Instrument is or
will have been recorded, Persons who may hold or acquire or will have held a
full or partial interest in the Loan (including, but not limited to, investors
or prospective investors in the Securities, as well as custodians, trustees and
other fiduciaries who hold or have held a full or partial interest in the Loan
for the benefit of third parties) as well as the respective directors, officers,
shareholders, partners, employees, agents, servants, representatives,
contractors, subcontractors, affiliates, subsidiaries, participants, successors
and assigns of any and all of the foregoing (including, but not limited to, any
other Person who holds or acquires or will have held a participation or other
full or partial interest in the Loan, whether during the term of the Loan or as
a part of or following a foreclosure of the Loan and any successors by merger,
consolidation or acquisition of all or a substantial portion of Lender’s assets
and business).

Section 8.2      Mortgage and/or Intangible Tax.   Individual Borrower shall, at
its sole cost and expense, protect, defend, indemnify, release and hold harmless
the Indemnified Parties from and against any and all Losses imposed upon or
incurred by or asserted against any Indemnified Parties and directly or
indirectly arising out of or in any way relating to any tax on the making and/or
recording of this Security Instrument, the Note or any of the other Loan
Documents, but excluding any income, franchise or other similar taxes.

Section 8.3      ERISA Indemnification.  Individual Borrower shall, at its sole
cost and expense, protect, defend, indemnify, release and hold harmless the
Indemnified Parties from and against any and all Losses (including, without
limitation, documented and reasonable attorneys’ fees of outside counsel and
reasonable and documented out-of-pocket costs incurred in the investigation,
defense, and settlement of Losses incurred in correcting any non-exempt
prohibited transaction or in the sale of a prohibited loan, and in obtaining any
individual non-exempt prohibited transaction exemption under ERISA that may be
required, in Agent’s reasonable discretion) that Agent has incurred, directly or
indirectly, as a result of a breach of any of the representations made under
Section 4.1.9(a) of the Loan Agreement.

 

-21-



--------------------------------------------------------------------------------

Section 8.4      Duty to Defend; Attorneys’ Fees and Other Fees and Expenses. In
connection with any indemnification obligations of Individual Borrower
hereunder, upon written request by any Indemnified Party, Individual Borrower
shall defend such Indemnified Party (if requested by any Indemnified Party, in
the name of the Indemnified Party) by attorneys and other professionals
reasonably approved by the Indemnified Parties (and attorneys and other
professionals selected by Individual Borrower’s insurance carrier shall be
deemed approved by the Indemnified Parties). Notwithstanding the foregoing, if
the defendants in any such claim or proceeding include Individual Borrower, any
other Borrower and any Indemnified Party, and Individual Borrower, any such
other Borrower and such Indemnified Party shall have reasonably concluded that
there are any legal defenses available to it and/or other Persons or Indemnified
Parties that are different from or additional to those available to Individual
Borrower or any other Borrower, then such Indemnified Party shall have the right
to select separate counsel to assert such legal defenses and to otherwise
participate in the defense of such action on behalf of such Indemnified Party,
provided that no compromise or settlement shall be entered without Individual
Borrower’s consent, which consent shall not be unreasonably withheld. Upon
written demand, Individual Borrower shall pay or, in the sole and absolute
discretion of the Indemnified Parties, reimburse, the Indemnified Parties for
the payment of reasonable fees and out of pocket disbursements of attorneys,
engineers, environmental consultants, laboratories and other professionals in
connection therewith.

Section 8.5      Environmental Indemnity. Any obligations under the
Environmental Indemnity (as defined in the Loan Agreement) are not part of the
Debt and are not secured by this Deed of Trust.

ARTICLE 9 - WAIVERS

Section 9.1      Waiver of Counterclaim. To the extent permitted by applicable
law, Individual Borrower hereby waives the right to assert a counterclaim, other
than a mandatory or compulsory counterclaim, in any action or proceeding brought
against it by Agent arising out of or in any way connected with this Security
Instrument, the Loan Agreement, the Note, any of the other Loan Documents, or
the Obligations.

Section 9.2      Marshalling and Other Matters. To the extent permitted by
applicable law, Individual Borrower hereby waives the benefit of all
appraisement, valuation, stay, extension, reinstatement and redemption laws now
or hereafter in force and all rights of marshalling in the event of any sale
hereunder of the Property or any part thereof or any interest therein. Further,
Individual Borrower hereby expressly waives any and all rights of redemption
from sale under any order or decree of foreclosure of this Security Instrument
on behalf of Individual Borrower, and on behalf of each and every Person
acquiring any interest in or title to the Property subsequent to the date of
this Security Instrument and on behalf of all persons to the extent permitted by
applicable law.

Section 9.3      Waiver of Notice. To the extent permitted by applicable law,
Individual Borrower shall not be entitled to any notices of any nature
whatsoever from Agent or Trustee except with respect to matters for which this
Security Instrument or the Loan Documents specifically and expressly provides
for the giving of notice by Agent or Trustee to Individual Borrower and except
with respect to matters for which Agent or Trustee is required by applicable

 

-22-



--------------------------------------------------------------------------------

law to give notice, and Individual Borrower hereby expressly waives the right to
receive any notice from Agent or Trustee with respect to any matter for which
this Security Instrument does not specifically and expressly provide for the
giving of notice by Agent or Trustee to Individual Borrower.

Section 9.4      Waiver of Statute of Limitations.    To the extent permitted by
applicable law, Individual Borrower hereby expressly waives and releases to the
fullest extent permitted by law, the pleading of any statute of limitations as a
defense to payment of the Debt or performance of its Other Obligations.

Section 9.5      Survival.  The indemnifications made pursuant to Section 8.3
and the waivers made pursuant to Sections 9.1, 9.2, 9.3 and 9.4 herein, shall
continue until the Debt is paid in full force and effect and shall survive and
shall in no way be impaired by any of the following: any satisfaction or other
termination of this Security Instrument, any assignment or other transfer of all
or any portion of this Security Instrument or Agent’s interest in the Property
(but, in such case, shall benefit both Indemnified Parties and any assignee or
transferee), any exercise of Agent’s rights and remedies pursuant hereto
including, but not limited to, foreclosure or acceptance of a deed in lieu of
foreclosure, any exercise of any rights and remedies pursuant to the Loan
Agreement, the Note or any of the other Loan Documents, any transfer of all or
any portion of the Property (whether by Individual Borrower or by Agent
following foreclosure or acceptance of a deed in lieu of foreclosure or at any
other time), any amendment to this Security Instrument, the Loan Agreement, the
Note or the other Loan Documents, and any act or omission that might otherwise
be construed as a release or discharge of Individual Borrower from the
obligations pursuant hereto. Notwithstanding the provisions of this Security
Instrument to the contrary, the liabilities and obligations of Individual
Borrower shall not apply to the extent such liability and obligations arise
after any Indemnified Party or its nominee acquired title to the Property,
whether by foreclosure, exercise of power of sale. deed in lieu of foreclosure
or otherwise.

ARTICLE 10 - EXCULPATION

The provisions of Section 9.2 of the Loan Agreement are hereby incorporated by
reference into this Security Instrument to the same extent and with the same
force as if fully set forth herein.

ARTICLE 11 - NOTICES

All notices or other written communications hereunder shall be delivered in
accordance with Section 10.6 of the Loan Agreement.

ARTICLE 12 - APPLICABLE LAW

Section 12.1 Governing Law.     THE PROVISIONS OF THIS SECURITY INSTRUMENT
REGARDING THE CREATION, PERFECTION AND ENFORCEMENT OF THE MORTGAGE, LIENS AND
SECURITY INTERESTS HEREIN GRANTED SHALL BE GOVERNED BY AND CONSTRUED UNDER THE
LAWS OF THE STATE IN WHICH THE

 

-23-



--------------------------------------------------------------------------------

PROPERTY IS LOCATED. SUBJECT TO THE FOREGOING, IN ALL OTHER RESPECTS THIS
SECURITY INSTRUMENT AND THE RIGHTS AND OBLIGATIONS OF INDIVIDUAL BORROWER AND
AGENT HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE SUBSTANTIVE LAWS OF THE STATE OF NEW YORK (INCLUDING,
WITHOUT LIMITATION, SECTION 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK).

Section 12.2    Usury Laws.    Notwithstanding anything to the contrary, (a) all
agreements and communications between Individual Borrower, any other Borrower
and Agent are hereby and shall automatically be limited so that, after taking
into account all amounts deemed interest, the interest contracted for, charged
or received by Agent shall never exceed the Maximum Legal Rate or amount, (b) in
calculating whether any interest exceeds the Maximum Legal Rate, all such
interest shall be amortized, prorated, allocated and spread over the full amount
and term of all principal indebtedness of Borrower to Agent, and (c) if through
any contingency or event, Agent receives or is deemed to receive interest in
excess of the Maximum Legal Rate, any such excess shall be deemed to have been
applied toward payment of the principal of any and all then outstanding
indebtedness of Borrower to Agent, or if there is no such indebtedness, shall
immediately be returned to Borrower.

Section 12.3    Provisions Subject to Applicable Law.    All rights, powers and
remedies provided in this Security Instrument may be exercised only to the
extent that the exercise thereof does not violate any applicable provisions of
law and are intended to be limited to the extent necessary so that they will not
render this Security Instrument invalid, unenforceable or not entitled to be
recorded, registered or filed under the provisions of any applicable law. If any
term of this Security Instrument or any application thereof shall be invalid or
unenforceable, the remainder of this Security Instrument and any other
application of the term shall not be affected thereby.

ARTICLE 13 - DEFINITIONS

All capitalized terms not defined herein shall have the respective meanings set
forth in the Loan Agreement. Unless the context clearly indicates a contrary
intent or unless otherwise specifically provided herein, words used in this
Security Instrument may be used interchangeably in singular or plural form and
the term “Individual Borrower” shall mean “each Individual Borrower” and any
subsequent owner or owners of the Property or any part thereof or any interest
therein, and shall be deemed to refer to each and every Person comprising an
Borrower from time to time, jointly and severally, and to include the successors
and assigns of each such Person, the term “Borrower” shall be deemed to refer to
each and every Person comprising a Borrower from time to time, jointly and
severally, and to include the successors and assigns of each such Person, the
term “other Borrower” shall mean “each other Borrower and any subsequent maker
or makers of the Note,” jointly and severally, and to include the successors and
assigns of each such Person, the term “Agent” shall be deemed to refer to Agent
and its permitted successors and assigns, the word “Lender” shall mean “Lender
and any subsequent holder of the Note,” the word “Note” shall mean “the Note and
any other evidence of indebtedness secured by this Security Instrument,” the
word “Property” shall include any portion of the Property and any interest
therein, and the phrases “attorneys’ fees”, “legal fees”

 

-24-



--------------------------------------------------------------------------------

and “counsel fees” shall include any and all reasonable attorneys’, paralegal
and law clerk fees and disbursements of outside counsel, including, but not
limited to, fees and disbursements at the pre-trial, trial and appellate levels
incurred or paid by Agent in protecting its interest in the Property, the Leases
and the Rents and enforcing its rights hereunder.

ARTICLE 14 - MISCELLANEOUS PROVISIONS

Section 14.1    No Oral Change.    This Security Instrument, and any provisions
hereof, may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Individual
Borrower or Agent, but only by an agreement in writing signed by the party
against whom enforcement of any modification, amendment, waiver, extension,
change, discharge or termination is sought.

Section 14.2    Successors and Assigns.     This Security Instrument shall be
binding upon and inure to the benefit of Individual Borrower and Agent and their
respective successors and assigns forever.

Section 14.3    Inapplicable Provisions.  If any term, covenant or condition of
the Loan Agreement, the Note or this Security Instrument is held to be invalid,
illegal or unenforceable in any respect, the Loan Agreement, the Note and this
Security Instrument shall be construed without such provision.

Section 14.4    Headings, etc.  The headings and captions of various Sections of
this Security Instrument are for convenience of reference only and are not to be
construed as defining or limiting, in any way, the scope or intent of the
provisions hereof.

Section 14.5    Number and Gender.    Whenever the context may require, any
pronouns used herein shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns and pronouns shall include the
plural and vice versa.

Section 14.6    Subrogation.   If any or all of the proceeds of the Note have
been used to extinguish, extend or renew any indebtedness heretofore existing
against the Property, then, to the extent of the funds so used, Agent shall be
subrogated to all of the rights, claims, liens, titles, and interests existing
against the Property heretofore held by, or in favor of, the holder of such
indebtedness and such former rights, claims, liens, titles, and interests, if
any, are not waived but rather are continued in full force and effect in favor
of Agent, for the benefit of each Lender, and are merged with the lien and
security interest created herein as cumulative security for the repayment of the
Debt, the performance and discharge of Individual Borrower’s and each other
Borrower’s obligations hereunder, under the Loan Agreement, the Note and the
other Loan Documents and the performance and discharge of the Other Obligations.

Section 14.7    Entire Agreement.   The Note, the Loan Agreement, this Security
Instrument and the other Loan Documents constitute the entire understanding and
agreement between Individual Borrower (or Borrower, as applicable) and Agent
with respect to the transactions arising in connection with the Debt and
supersede all prior written or oral understandings and agreements between
Individual Borrower (or Borrower, as applicable) and Agent with respect thereto.
Individual Borrower hereby acknowledges that, except as

 

-25-



--------------------------------------------------------------------------------

incorporated in writing in the Note, the Loan Agreement, this Security
Instrument and the other Loan Documents, there are not, and were not, and no
Persons are or were authorized by Agent to make, any representations,
understandings, stipulations, agreements or promises, oral or written, with
respect to the transaction which is the subject of the Note, the Loan Agreement,
this Security Instrument and the other Loan Documents.

Section 14.8    Limitation on Agent’s Responsibility.    No provision of this
Security Instrument shall operate to place any obligation or liability for the
control, care, management or repair of the Property upon Agent, nor shall it
operate to make Agent responsible or liable for any waste committed on the
Property by the tenants or any other Person, or for any dangerous or defective
condition of the Property, or for any negligence in the management, upkeep,
repair or control of the Property resulting in loss or injury or death to any
tenant, licensee, employee or stranger, other than as a result of actions of
Agent that constitute gross negligence or willful misconduct. Nothing herein
contained shall be construed as constituting Agent a “mortgagee in possession.”

Section 14.9    WAIVER OF TRIAL BY JURY.   INDIVIDUAL BORROWER, AND BY ITS
ACCEPTANCE HEREOF, AGENT, EACH HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY
LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM,
WHETHER IN CONTRACT, TORT OR OTHERWISE, RELATING DIRECTLY OR INDIRECTLY TO THIS
SECURITY INSTRUMENT, THE NOTE, OR THE OTHER LOAN DOCUMENTS OR ANY ACTS OR
OMISSIONS OF AGENT, ITS OFFICERS, EMPLOYEES, DIRECTORS OR AGENTS IN CONNECTION
THEREWITH.

ARTICLE 15 - DEED OF TRUST PROVISIONS

Section 15.1    Concerning the Trustee.   Trustee shall be under no duty to take
any action hereunder except as expressly required hereunder or by law, or to
perform any act which would involve Trustee in any expense or liability or to
institute or defend any suit in respect hereof, unless properly indemnified to
Trustee’s reasonable satisfaction. Trustee, by acceptance of this Security
Instrument, covenants to perform and fulfill the trusts herein created, being
liable, however, only for gross negligence or willful misconduct, and hereby
waives any statutory fee and agrees to accept reasonable compensation, in lieu
thereof, for any services rendered by Trustee in accordance with the terms
hereof. Trustee may resign at any time upon giving thirty (30) days’ notice to
Individual Borrower and to Agent. Agent may remove Trustee at any time or from
time to time and select a successor trustee. In the event of the death, removal,
resignation, refusal to act, or inability to act of Trustee, or in its sole
discretion for any reason whatsoever Agent may, without notice and without
specifying any reason therefor and without applying to any court, select and
appoint a successor trustee, by an instrument recorded wherever this Security
Instrument is recorded and all powers, rights, duties and authority of Trustee,
as aforesaid, shall thereupon become vested in such successor. Such substitute
trustee shall not be required to give bond for the faithful performance of the
duties of Trustee hereunder unless required by Agent. The procedure provided for
in this paragraph for substitution of Trustee shall be in addition to and not in
exclusion of any other provisions for substitution, by law or otherwise.

 

-26-



--------------------------------------------------------------------------------

Section 15.2    Trustee’s Fees.    Individual Borrower shall pay all reasonable
costs, fees and expenses incurred by Trustee and Trustee’s agents and counsel in
connection with the performance by Trustee of Trustee’s duties hereunder and all
such costs, fees and expenses shall be secured by this Security Instrument.

Section 15.3    Certain Rights.  With the approval of Agent, Trustee shall have
the right to take any and all of the following actions: (a) to select, employ,
and advise with counsel (who may be, but need not be, counsel for Agent) upon
any matters arising hereunder, including the preparation, execution, and
interpretation of the Note, this Security Instrument or the other Loan
Documents, and shall be fully protected in relying as to legal matters on the
advice of counsel, (b) to execute any of the trusts and powers hereof and to
perform any duty hereunder either directly or through his/her agents or
attorneys, (c) to select and employ, in and about the execution of his/her
duties hereunder, suitable accountants, engineers and other experts, agents and
attorneys-in-fact, either corporate or individual, not regularly in the employ
of Trustee, and Trustee shall not be answerable for any act, default,
negligence, or misconduct of any such accountant, engineer or other expert,
agent or attorney-in-fact, if selected with reasonable care, or for any error of
judgment or act done by Trustee in good faith, or be otherwise responsible or
accountable under any circumstances whatsoever, except for Trustee’s gross
negligence or bad faith and (d) any and all other lawful action as Agent may
instruct Trustee to take to protect or enforce Agent’s rights hereunder. Trustee
shall not be personally liable in case of entry by Trustee, or anyone entering
by virtue of the powers herein granted to Trustee, upon the Property for debts
contracted for or liability or damages incurred in the management or operation
of the Property. Trustee shall have the right to rely on any instrument,
document, or signature authorizing or supporting an action taken or proposed to
be taken by Trustee hereunder, believed by Trustee in good faith to be genuine.
Trustee shall be entitled to reimbursement for actual expenses incurred by
Trustee in the performance of Trustee’s duties hereunder and to reasonable
compensation for such of Trustee’s services hereunder as shall be rendered.

Section 15.4    Retention of Money.   All moneys received by Trustee shall,
until used or applied as herein provided, be held in trust for the purposes for
which they were received, but need not be segregated in any manner from any
other moneys (except to the extent required by applicable law) and Trustee shall
be under no liability for interest on any moneys received by Trustee hereunder.

Section 15.5    Perfection of Appointment.    Should any deed, conveyance, or
instrument of any nature be required from Individual Borrower by any Trustee or
substitute trustee to more fully and certainly vest in and confirm to the
Trustee or substitute trustee such estates rights, powers, and duties, then,
upon request by the Trustee or substitute trustee, any and all such deeds,
conveyances and instruments shall be made, executed, acknowledged, and delivered
and shall be caused to be recorded and/or filed by Individual Borrower.

Section 15.6    Succession Instruments.       Any substitute trustee appointed
pursuant to any of the provisions hereof shall, without any further act, deed,
or conveyance, become vested with all the estates, properties, rights, powers,
and trusts of its or his/her predecessor in the rights hereunder with like
effect as if originally named as Trustee herein; but nevertheless, upon the
written request of Agent or of the substitute trustee, the Trustee ceasing to

 

-27-



--------------------------------------------------------------------------------

act shall execute and deliver any instrument transferring to such substitute
trustee, upon the trusts herein expressed, all the estates, properties, rights,
powers, and trusts of the Trustee so ceasing to act, and shall duly assign,
transfer and deliver any of the property and moneys held by such Trustee to the
substitute trustee so appointed in the Trustee’s place.

ARTICLE 16 - STATE-SPECIFIC PROVISIONS

Section 16.1    Principles of Construction.   In the event of any
inconsistencies between the terms and conditions of this Article 16 and the
terms and conditions of this Security Instrument, the terms and conditions of
this Article 16 shall control and be binding.

Section 16.2    Additional Security Agreement Provisions.   (a) With respect to
fixtures, Agent or Trustee may elect to treat same as either real property or
personal property and proceed to exercise such rights and remedies applicable to
the categorization so chosen. Agent may proceed against the items of real
property and any items of Property separately or together in any order
whatsoever, without in any way affecting or waiving Agent’s rights and remedies
under the Uniform Commercial Code, this Security Instrument or the Note.
Individual Borrower acknowledges and agrees that Agent’s and any Lender’s rights
and remedies under this Security Instrument and the Note shall be cumulative and
shall be in addition to every other right and remedy now or hereafter existing
at law, in equity, by statute or by agreement of the parties.

(b)        Individual Borrower agrees that this Security Instrument constitutes
a financing statement filed as a fixture filing in the Official Records of the
County in which the Property is located under Section 9502(c) of the Uniform
Commercial Code with respect to any and all fixtures included within the term
“Land” or “Property” as used herein and with respect to any goods and other
personal property that may now be or hereafter become fixtures. The names and
mailing addresses of the debtor (Individual Borrower) and the secured party
(Agent) are set forth on the first page of this Security Instrument. Individual
Borrower is the record owner of the Property. The personal property described
above is the collateral covered by this financing statement. Any reproduction of
this Security Instrument or any other security agreement or financing statement
shall be sufficient as a financing statement.

Section 16.3    Additional Remedies Provision.    (a) Upon the occurrence and
continuance of an Event of Default, Individual Borrower hereby authorizes and
empowers Agent in its sole discretion, without any notice or demand and without
affecting the lien and charge of this Security Instrument, to exercise any right
or remedy which Agent may have available to it, including, but not limited to,
judicial foreclosure, exercise of rights of power of sale without judicial
action as to any collateral security for the Obligations, whether real, personal
or intangible property. Without limiting the foregoing, Individual Borrower
specifically agrees that any action maintained by Agent for the appointment of
any receiver, trustee or custodian to collect rents, issues or profits or to
obtain possession of the Property shall not constitute an “action” within the
meaning of §726 of the California Code of Civil Procedure.

(b)        Foreclosure-Power of Sale.  Subject to the requirements of applicable
law, Agent may institute a proceeding or proceedings, judicial, or nonjudicial,
for the complete or partial foreclosure of this Security Instrument or the
complete or partial sale of the Property under power of sale or under any
applicable provision of law. Agent may, through the Trustee,

 

-28-



--------------------------------------------------------------------------------

sell the Property, and all estate, right, title, interest, claim and demand of
Individual therein, at one or more sales, as an entirety or in parcels, with
such elements of real and/or personal property, and at such time and place and
upon such terms as may be required or permitted by applicable law, and in the
event of a sale, by foreclosure or otherwise, of less than all of the Property,
this Security Instrument shall continue as a lien and security interest on the
remaining portion of the Property.

(c)        Rights Pertaining to Sales.   Subject to the requirements of
applicable law and except as otherwise provided herein, the following provisions
shall apply to any sale or sales of all or any portion of the Property under or
by virtue of subsection (b) above, whether made under the power of sale herein
granted or by virtue of judicial proceedings or of a judgment or decree of
foreclosure and sale:

(i)        Trustee or Agent may conduct any number of sales from time to time.
The power of sale set forth above shall not be exhausted by any one or more such
sales as to any part of the Property which shall not have been sold, nor by any
sale which is not completed or is defective in Agent opinion, until the Debt
shall have been paid in full.

(ii)       Any sale may be postponed or adjourned by public announcement at the
time and place appointed for such sale or for such postponed or adjourned sale
without further notice.

(iii)      After each sale, Agent, Trustee or an officer of any court empowered
to do so shall execute and deliver to the purchaser or purchasers at such sale a
good and sufficient instrument or instruments granting, conveying, assigning and
transferring all right, title and interest of Individual Borrower in and to the
property and rights sold and shall receive the proceeds of said sale or sales
and apply the same as specified in the Note. Upon the occurrence and during the
continuance of an Event of Default, each of Trustee and Agent is hereby
appointed the true and lawful attorney-in-fact of Individual Borrower, which
appointment is irrevocable and shall be deemed to be coupled with an interest,
in Individual Borrower’s name and stead, to make all necessary conveyances,
assignments, transfers and deliveries of the property and rights so sold,
Individual Borrower hereby ratifying and confirming all that said attorney or
such substitute or substitutes shall lawfully do by virtue thereof.
Nevertheless, Individual Borrower, if requested by Trustee or Agent, shall
ratify and confirm any such sale or sales by executing and delivering to
Trustee, Agent or such purchaser or purchasers all such instruments as may be
advisable, in Trustee’s or Agent’s reasonable judgment, for the purposes as may
be designated in such request.

(iv)       Any and all statements of fact or other recitals made in any of the
instruments referred to in Subsection (iii) above given by Trustee or Agent
shall be taken as conclusive and binding against all persons as to evidence of
the truth of the facts so stated and recited.

(v)        Any such sale or sales shall operate to divest all of the estate,
right, title, interest, claim and demand whatsoever, whether at law or in
equity, of Individual Borrower in and to the properties and rights so sold, and
shall be a perpetual bar both at

 

-29-



--------------------------------------------------------------------------------

law and in equity against Individual Borrower and any and all persons claiming
or who may claim the same, or any part thereof or any interest therein, by,
through or under Individual Borrower to the fullest extent permitted by
applicable law.

(vi)       Upon any such sale or sales, Agent may bid for and acquire the
Property and, in lieu of paying cash therefor, may make settlement for the
purchase price by crediting against the Debt the amount of the bid made
therefor, after deducting therefrom the expenses of the sale, the cost of any
enforcement proceeding hereunder, and any other sums which Trustee or Agent is
authorized to deduct under the terms hereof, to the extent necessary to satisfy
such bid.

(vii)      Upon any such sale, it shall not be necessary for Trustee, Agent or
any public officer acting under execution or order of court to have present or
constructively in its possession any of the Property.

Section 16.4    Additional Waivers.      The following is added to the end of
Article 9:

“Upon the occurrence and continuance of an Event of Default, Individual Borrower
hereby expressly waives, except as may be prohibited by law, diligence, demand,
presentment, protest and notice of every kind and nature whatsoever (unless as
otherwise required under this Security Instrument or the Loan Agreement) any
right to require Agent to enforce any remedy against any guarantor, endorser or
other person whatsoever prior to the exercise of its rights and remedies
hereunder or otherwise. Upon the occurrence and continuance of an Event of
Default, Individual Borrower waives any right to require Agent to: (i) proceed
or exhaust any collateral security given or held by Agent in connection with the
Obligations; (ii) give notice of the terms, time and place of any public or
private sale of any real or personal property security for the Obligations or
guaranty of the Obligations; or (iii) pursue any other remedy in Agent’s power
whatsoever. Until all Obligations shall have been paid in full, Individual
Borrower: (i) shall not have any right of subrogation to any of the rights of
Agent against any guarantor, maker or endorser; (ii) waives any right to enforce
any remedy which Agent now has or may hereafter have against any other
guarantor, maker or endorser; and (iii) waives any benefit of, and any other
right to participate in, any collateral security for the Obligations or any
guaranty of the Obligations now or hereafter held by Agent.”

Section 16.5    Loan Document Approval.    Individual Borrower has read and
hereby approves the Note, the Loan Agreement, this Security Instrument, the
other Loan Documents and all other documents relating thereto. Individual
Borrower acknowledges that it has been represented by counsel of its choice to
review the Note, the Loan Agreement, this Security Instrument, the other Loan
Documents and all other documents relating thereto and said counsel has
explained and Individual Borrower understands the provisions thereof, or that
Individual Borrower has voluntarily declined to retain such counsel.

 

-30-



--------------------------------------------------------------------------------

Section 16.6    One Action Rule.    This Security Instrument is not collateral
or security for the debt of Individual Borrower pursuant to the Loan unless
Agent expressly elects in writing to make this Security Instrument additional
collateral or security for the debt of Individual Borrower pursuant to the Loan,
which Agent is entitled to do in its sole discretion.

Section 16.7    Power of Sale Provisions.   For any sale under the power of sale
granted by this Security Instrument, the Agent, its successors and assigns, may
elect to cause the Property or any part thereof to be sold as follows:

(a)        Agent may proceed as if all of the Property were real property, in
accordance with subparagraph (d) below, or Agent may elect to treat any of the
Property which consists of a right in action or which is property that can be
severed from the Land without causing structural damage thereto as if the same
were personal property, and dispose of the same in accordance with subparagraph
(c) below, separate and apart from the sale of real property, the remainder of
the Property being treated as real property.

(b)        Agent may cause any such sale or other disposition to be conducted
immediately following the expiration of any grace period if any, herein provided
(or immediately upon the expiration of any redemption and period required by
law) as specified in subparagraph (a) above or Agent may delay any such sale or
other disposition for such period of time as Agent deems to be in its best
interest. Should Agent desire that more than one such sale or the disposition be
conducted, Agent may at its option, cause the same to be conducted
simultaneously, or successively on the same day, or at such different days or
times and such order as Agent may deem to be in its best interest.

(c)        Should Agent elect to cause any of the Property to be disposed of as
personal property as permitted by subparagraph (a) above, it may dispose of any
part hereof in any manner now or hereafter permitted by Article 9 of the Uniform
Commercial Code or in accordance with any other remedy provided by law. Both
Individual Borrower and Agent shall be eligible to purchase any part or all of
such property at any such disposition. Any such disposition may be either public
or private as Agent may so elect, subject to the provisions of the Uniform
Commercial Code. Agent shall give Individual Borrower at least five (5) days’
prior written notice of the time and place of any public sale or other
disposition of such property or of the time at or after which any private sale
or any other intended disposition is to be made, and if such notice is sent to
Individual Borrower as provided in subparagraph (k) hereof, it shall constitute
reasonable notice to Individual Borrower.

(d)        Should Agent elect to sell the Property which is real property or
which Agent has elected to treat as real property, upon such election Agent or
Trustee shall give notice of default and election to sell as may then be
required by law. Thereafter, upon the expiration of such time and the giving of
such notice of sale as may then be required by law, Trustee, at the time and
place specified in the notice of sale, shall sell such Property, or any portion
thereof specified by Agent, at public auction to the highest bidder for cash in
lawful money of the United States, subject, however, to the provisions of
subparagraph (i) hereof, Trustee for good cause

 

-31-



--------------------------------------------------------------------------------

may, and upon request of Agent shall, from time to time, postpone the sale by
public announcement thereof at the time and place notice therefor. If the
Property consists of several lots or parcels, Agent may designate the order in
which such lots or parcels shall be offered for sale or sold. Any person,
including Individual Borrower, Trustee, any Lender or Agent, may purchase at the
sale. Upon any sale Trustee shall execute and deliver to the purchaser or
purchasers a deed or deeds conveying the property so sold, but without any
covenant or warranty whatsoever, express or implied, whereupon such purchaser or
purchasers shall be let into immediate possession.

(e)        In the event of the sale or other disposition of any such property,
or any part thereof, and the execution of a deed or other conveyance, pursuant
thereto, the recitals therein of facts, such as a default, the giving of notice
of default and notice of sale, demand that such sale should be made,
postponement of sale, terms of sale, sale, purchaser, payment of purchase money,
and any other fact affecting the regularity or validity of such sale or
disposition, shall be conclusive proof of the truth of such facts; and any such
deed of conveyance shall be conclusive against all persons as to such facts
recited therein.

(f)        Agent and/or Trustee shall apply the proceeds of any sale or
disposition hereunder to payment of the following: (1) the expenses of such sale
or disposition together with Trustee’s fees and reasonable attorneys’ fees, and
the actual cost of publishing, recording, mailing and posting notice; (2) the
cost of any search and/or other evidence of title procured in connection
therewith and transfer tax on any deed or conveyance; (3) all sums expended
under the terms hereof, not then repaid, with accrued interest in the amount
provided herein; (4) all other sums secured hereby; and (5) the remainder if any
to the person or persons legally entitled thereto.

(g)        The acknowledgment of the receipt of the purchase money, contained in
any deed or conveyance executed as aforesaid, shall be sufficient discharge from
all obligations to see to the proper application of the consideration therefor.

(h)        Individual Borrower hereby expressly waives, except as may be
prohibited by law, any right which it may have to direct the order in which any
of the Property shall be sold in the event of any sale or sales pursuant hereto.

(i)        Upon any sale of the Property, whether made under a power of sale
herein granted or pursuant to judicial proceedings, if the holder of the Note is
a purchaser at such sale, it shall be entitled to use and apply all or any
portion of the Debt then secured hereby for or in settlement or payment of all
or any portion of the purchase price of the property purchased, and, in such
case, this Security Instrument, the Note and documents evidencing expenditures
secured hereby shall be presented to the person conducting the sale in order
that the amount of said Debt so used or applied may be credited thereon as
having been paid.

(j)        Every power or remedy given by this instrument to Trustee or Agent,
or to which of them may be otherwise entitled, may be exercised from time to
time and as often may be deemed expedient by Trustee or Agent, and either of
them pursue inconsistent remedies. If there exists additional security for the
performance of the Obligations secured hereby, the holder of the Note, at its
sole option and without limiting or affecting any rights or remedies hereunder,

 

-32-



--------------------------------------------------------------------------------

may exercise any of the rights and remedies to which it may be entitled
hereunder either concurrently with whatever other rights it may have in
connection with such other security or in such offer as it may determine.

(k)        Individual Borrower hereby requests that every notice of default and
every notice of sale be given in accordance with the provisions of the Loan
Agreement except as otherwise required by statute. Individual Borrower may, from
time to time, change the address to which notice of default and sale hereunder
shall be sent by both filing a request therefor, in the manner provided by the
California Civil Code, Section 2924b, and sending a copy of such request to
Agent, its successors or assigns in accordance with the provisions of the Loan
Agreement.

Section 16.8    Additional Revisions to Security Instrument Provisions.   The
following provisions of the Security Instrument are hereby revised as follows:

(a)        Section 1.1(m):  The reference to “Agent” shall refer to “Agent
and/or Trustee.”

(b)        Section 1.5:  The third paragraph under subheading “Conditions to
Grant” shall be deleted and replaced with the following:

“PROVIDED, HOWEVER, upon written request of Agent stating that all Debt secured
hereby has been paid, and upon the surrendering of this Security Instrument, and
the Note to Trustee for cancellation and retention and upon payment by
Individual Borrower of Trustee’s fees, Trustee shall reconvey to Individual
Borrower, or to the person or persons legally entitled thereto, without
warranty, any portion of the estate hereby granted and then held hereunder. The
recitals in such reconveyance of any matters or facts shall be conclusive proof
of the truthfulness thereof. The grantee in any reconveyance may be described as
“the person or persons legally entitled thereto.”

(c)        Article 6:  Section 6.1 and 6.2 are hereby deleted and replaced with
the following:

“Section 6.1 Lender Reliance.  Individual Borrower acknowledges that Lender has
examined and relied on the experience of Individual Borrower and its general
partners, members, principals and (if Individual Borrower is a trust) beneficial
owners in owning and operating properties such as the Property in agreeing to
make the Loan, and will continue to rely on Individual Borrower’s ownership of
the Property as a means of maintaining the value of the Property as security for
repayment of the Debt and the performance of the Other Obligations. Individual
Borrower acknowledges that Agent and each Lender have a valid interest in
maintaining the value of the Property so as to ensure that, should Individual
Borrower commit an Event of Default in the repayment of the Debt or the
performance of the Other Obligations, Agent can recover the Debt by a sale of
the Property.

 

-33-



--------------------------------------------------------------------------------

Section 6.1 No Transfer.  Individual Borrower shall not permit or suffer any
Transfer to occur, unless Agent shall consent thereto in writing.

(d)        Section 7.1:  The first paragraph shall be deleted and replaced with
the following:

Upon the occurrence and during the continuance of any Event of Default,
Individual Borrower agrees that to the extent permitted by applicable law and in
accordance with the terms of the Loan Agreement, Agent (by or through Trustee or
itself) may take such action, without notice or demand, as it deems advisable to
protect and enforce its rights against Individual Borrower and in and to the
Property, including, but not limited to, the following actions, each of which
may be pursued concurrently or otherwise, at such time and in such order as
Agent may determine, in its sole discretion, without impairing or otherwise
affecting the other rights and remedies of Agent and any Lender:

(e)        Section 7.2:  The reference to “Agent” shall refer to “Agent or by
Trustee, as the case may be”.

Section 16.9    Dwellings.  No portion of the proceeds of the Loan shall be used
by Individual Borrower to finance the purchase or construction of real property
containing four (4) or fewer residential units or on which four (4) or fewer
residential units are to be constructed. No portion of the Property is or will
be a “dwelling” within the meaning of Section 10240.1 or Section 10240.2 of the
California Business and Professions Code.

Section 16.10  Supplemental Environmental Provisions.  In the event that any
portion of the Property is determined to be “environmentally impaired” (as
“environmentally impaired” is defined in California Code of Civil Procedure
Section 726.5(e)(3)) or to be an “affected parcel” (as “affected parcel” is
defined in California Code of Civil Procedure Section 726.5(e)(1)), then,
without otherwise limiting or in any way affecting Agent’s, any Lender’s or
Trustee’s rights and remedies under this Security Instrument, Agent may elect to
exercise its right under California Code of Civil Procedure Section 726.5(a) to
(i) waive its lien on such environmentally impaired or affected portion of the
Property, and (ii) exercise the rights and remedies of an unsecured creditor,
including reduction of its claim against Individual Borrower to judgment and any
other rights and remedies permitted by law. For purposes of determining Agent’s
right to proceed as an unsecured creditor under California Code of Civil
Procedure Section 726.5(a), Individual Borrower shall be deemed to have
willfully permitted or acquiesced in a release or threatened release of
hazardous materials, within the meaning of California Code of Civil Procedure
Section 726.5(d)(1), if the release or threatened release of hazardous materials
was knowingly or negligently caused or contributed to by any lessee, occupant or
user of any portion of the Property and Individual Borrower knew or should have
known of the activity by such lessee, occupant or user which caused or
contributed to the release or threatened release. Agent shall have the right
under Article VII of this Security Instrument to allocate amounts recovered on
the Debt first to those portions thereof other than damages and other amounts
recoverable under California Code of Civil Procedure Section 736, and thereafter
to damages and other amounts recoverable under said Article.

 

-34-



--------------------------------------------------------------------------------

Section 16.11   Action for Environmental Claims.  In accordance with, and
subject to limitations of, California Code of Civil Procedure Section 736, Agent
may seek a judgment that Individual Borrower has breached its covenants,
representations and/or warranties with respect to the environmental matters
contained in this Security Instrument or the other Loan Documents (the
“Environmental Provisions”), and may commence and maintain an action or actions
in any court of competent jurisdiction for enforcement of the Environmental
Provisions and/or recovery of any all costs, damages, expenses, fees, penalties,
fines, judgments, indemnification payments to third parties, and other
out-of-pocket costs or expenses (including, without limitation, court costs,
consultants’ fees and attorneys’ fees, whether incurred in litigation or not and
whether before or after judgment), incurred or advanced by Agent pursuant to the
Environmental Provisions (collectively, the “Environmental Costs”), excluding,
however, any Environmental Costs not permitted to be recovered pursuant to
Section 736 of the California Code of Civil Procedure. Environmental Costs that
are not permitted to be recovered pursuant to Section 736 may be referred to
hereinafter as the “Unsecured Environmental Costs,” and Environmental Costs
other than the Unsecured Environmental Costs may be referred to hereinafter as
the “Secured Environmental Costs.” Any Unsecured Environmental Costs shall not
be secured by this Security Instrument; however, nothing herein shall prevent
Agent from recovering any Unsecured Environmental Costs pursuant to the
Environmental Indemnity to the extent they are recoverable in accordance with
said Environmental Indemnity. All Secured Environmental Costs incurred by Agent
shall bear interest at the default rate provided under the Note. All Secured
Environmental Costs together with interest thereon at the rate then in effect
under the Note shall be secured by this Security Instrument and shall enjoy the
same priority as the original principal amount of the Note. Individual Borrower
acknowledges and agrees that notwithstanding any term or provision contained in
this Security Instrument or in the Note, Loan Agreement or other Loan Documents,
Environmental Costs shall be exceptions to any nonrecourse or exculpatory
provision, if any, and Individual Borrower shall be fully and personally liable
for Environmental Costs. Such liability shall not be limited to the original
principal amount of the obligations secured by this Security Instrument.
Individual Borrower’s obligations hereunder shall survive foreclosure, deed in
lieu of foreclosure, release, reconveyance or any other transfer of the Property
or this Security Instrument. For the purposes of any action brought under this
Section, Individual Borrower hereby waives the defense of laches and any
applicable statute of limitations.

Section 16.12  Hazard Insurance Disclosure.  This Section is being furnished by
Agent in compliance with Section 2955.5(b) of the California Civil Code.
California Civil Code Section 2955(a) reads as follows: “No lender shall require
a borrower, as a condition of receiving or maintaining a loan secured by real
property, to provide hazard insurance coverage against risks to the improvements
on that real property in an amount exceeding the replacement value of the
improvements on the property.” Individual Borrower acknowledges and agrees that
the above disclosure was made by Agent to Individual Borrower prior to execution
of this Security Instrument, the Note, the Loan Agreement, or the Other Loan
Documents.

Section 16.13  Additional Waivers.

(a)        Individual Borrower hereby waives any and all benefits and defenses
under California Civil Code Section 2810 and agrees that by doing so Individual
Borrower shall be liable even if each other Borrower (each an “Other Obligor”
and, collectively, the “Other

 

-35-



--------------------------------------------------------------------------------

Obligors”) had no liability at the time of execution of the Note, the Loan
Agreement, the Security Instrument or any other Loan Document, or thereafter
ceases to be liable. Individual Borrower hereby waives any and all benefits and
defenses under California Civil Code Section 2809 and agrees that by doing so
Individual Borrower’s liability may be larger in amount and more burdensome than
that of Other Obligors. Individual Borrower waives all rights to require Agent
or any Lender to pursue any other remedy it may have against any Other Obligor,
or any shareholder, member or partner of any Other Obligor, including any and
all benefits under California Civil Code Section 2845, 2849 and 2850. Individual
Borrower further waives any rights, defenses and benefits that may be derived
from Sections 2787 to 2855, inclusive, of the California Civil Code or
comparable provisions of the laws of any other jurisdiction and further waives
all other suretyship defenses Individual Borrower would otherwise have under the
laws of California or any other jurisdiction.

(b)        Upon a default under the Note, the Loan Agreement or the other Loan
Documents, Agent in its sole discretion, without prior notice to or consent of
Individual Borrower, may elect to: (i) foreclose either judicially or
nonjudicially against any real or personal property security it may hold for the
Loan, (ii) accept a transfer of any such security in lieu of foreclosure,
(iii) compromise or adjust the Loan or any part of it or make any other
accommodation with any Other Obligor or Individual Borrower, or (iv) exercise
any other remedy against any Other Obligor, Individual Borrower, or any
security. No such action by Agent or Lender shall release or limit the liability
of Individual Borrower, who shall remain liable under this Security Instrument
after the action, even if the effect of the action is to deprive Individual
Borrower of any subrogation rights, rights of indemnity, or other rights to
collect reimbursement from any Other Obligor for any sums paid to Agent or
Lender, whether contractual or arising by operation of law or otherwise.
Individual Borrower expressly agrees that under no circumstances shall it be
deemed to have any right, title, interest or claim in or to any real or personal
property to be held by Agent or any Lender or any third party after any
foreclosure or transfer in lieu of foreclosure of any security for the Loan.

(c)        Regardless of whether Individual Borrower may have made any payments
to Agent, Individual Borrower hereby waives: (A) all rights of subrogation,
indemnification, contribution and any other rights to collect reimbursement from
any Other Obligor or any other party for any sums paid to Agent or any Lender,
whether contractual or arising by operation of law (including the United States
Bankruptcy Code or any successor or similar statute) or otherwise, (B) all
rights to enforce any remedy that Agent or any Lender may have against any Other
Obligor, and (C) all rights to participate in any security now or later to be
held by Agent for the benefit of each Lender for the Loan. The waivers given in
this subsection (c) shall be effective until the Loan has been paid and
performed in full.

(d)        Individual Borrower waives all rights and defenses arising out of an
election of remedies by Agent, even though that election of remedies, such as a
nonjudicial foreclosure with respect to security for a guaranteed obligation,
has destroyed Individual Borrower’s rights of subrogation and reimbursement
against any Other Obligor by operation of Section 580d of the California Code of
Civil Procedure or otherwise. Individual Borrower further waives any right to a
fair value hearing under California Code of Civil Procedure Section 580a, or any
other similar law, to determine the size of any deficiency owing (for which any
Other Obligor would be liable hereunder) following a non-judicial foreclosure
sale.

 

-36-



--------------------------------------------------------------------------------

(e)        Without limiting the foregoing or anything else contained in this
Security Agreement, Individual Borrower waives all rights and defenses that
Individual Borrower may have because the Loan is secured by real property. This
means, among other things:

(i)        That Agent may collect from Individual Borrower without first
foreclosing on any real or personal property collateral pledged by any Other
Obligor; and

(ii)       If Agent forecloses on any real property collateral pledged by any
Other Obligor: (x) the amount of the Loan may be reduced only by the price for
which that collateral is sold at the foreclosure sale, even if the collateral is
worth more than the sale price; and (y) Agent may collect from Individual
Borrower even if Agent, by foreclosing on the real property collateral, has
destroyed any right Individual Borrower may have to collect from any Other
Obligor.

This subsection (e) is an unconditional and irrevocable waiver of any rights and
defenses Individual Borrower may have because the Loan is secured by real
property. These rights and defenses include, but are not limited to, any rights
or defenses based upon Sections 580a, 580b, 580d, or 726 of the California Code
of Civil Procedure.

(f)        Individual Borrower waives all rights and defenses arising out of any
failure of the Agent or any Lender to disclose to Individual Borrower any
information relating to the financial condition, operations, properties or
prospects of any Other Obligor now or in the future known to the Agent or any
Lender (Individual Borrower waiving any duty on the part of the Agent or any
Lender to disclose such information).

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-37-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Security Instrument has been executed by Individual
Borrower as of the day and year first above written.

          INDIVIDUAL BORROWER:

 

NOTARY ACKNOWLEDGMENT

 

 

STATE OF                           

 

 )

    

 )

  

  ss.:

COUNTY OF                       

 

 )

  

I, the undersigned, a Notary Public in and for said county in the state
aforesaid, do hereby certify that                             , the
                             of                              , a
                             , who is personally known to me to be the same
person whose name is subscribed to the foregoing instrument, appeared before me
this day in person and acknowledged that he signed and delivered the said
instrument as such                               as his own free and voluntary
act and as the free and voluntary act of said                               on
behalf of said                             , for the uses and purposes set forth
therein.

GIVEN under my hand and notarial seal, this          day of                  ,
2015.

 

 

 

Notary Public

 

My Commission Expires:

 



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

 

 

 

 

 

 

 

 

EXHIBIT A